AA _ Contrato No. 424103814
Area Contractual Soledad

Contrato para Producción de Hidrocarburos, en el Área
Contractual Soledad

entre

PEMEX-EXPLORACIÓN Y PRODUCCIÓN

y

OPERACIONES PETROLERAS SOLEDAD, S. DE R.L. DE C.V.

y

PETROLITE DE MÉXICO, S.A. DE C.V.
— o - S _ Contrato No. 424103814
Área Contractual Soledad

Declaraciones

Cláusulas

1.

Definiciones e interpretación

1.1. Definiciones

1.2. Singular y plural

1.3. Encabezados y referencias

1.4. Interpretación

1.5. Manifestaciones del Contratista

Objeto del Contrato

2.1. Objeto

2.2. Fondeo

2.3. Control de PEP

2.4. Límites del Contrato y no otorgamiento de la propiedad

Plazo del Contrato y renuncia
3.1. Fecha Efectiva

3.2. Plazo

3.3. Renuncia del Contratista

Empresas Participantes y Compañía Líder
4.1. Participación

4.2. Responsabilidad solidaria

4.3. Compañía Líder

Transición y Periodo Inicial
5.1. Transición
5.2. Periodo Inicial

Servicios durante el Periodo Inicial

6.1. Servicios de Exploración en el Periodo Inicial

6.2. Decisión de no proceder después del Periodo Inicial

6.3. Comunicación de Continuación por viabilidad de desarrollo
6.4. Incumplimiento del Programa Inicial

6.5. Reportes de perforación

6.6. Extensión de yacimiento y desarrollo unificado

h

VA A
10.

11.

— Contrato No. 424103814

Área Contractual Soledad

6.7. Informe de Evaluación

Servicios de Desarrollo
7.1. — Plan de Desarrollo

7.2. Modificaciones al proyecto de Plan de Desarrollo por parte de PEP

7.3. Cumplimiento del Plan de Desarrollo y modificaciones
7.4. Reportes de perforación

7.5. Pronóstico de producción

7.6. Servicios de Producción

7.7. Instalaciones de Entrega

7.8. Decisión de no proceder con el Plan de Desarrollo

Área Contractual

8.1. Reducción del Área Contractual
8.2. Extensión del Área Contractual
8.3. Indicadores clave de desempeño
8.4. Acceso al Área Contractual

Unificación e instalaciones conjuntas

9.1. Unificación

9.2. Instalaciones

9.3. Desacuerdo sobre unificación e instalaciones conjuntas

Programas de Trabajo

10.1. Programas de Trabajo

10.2. Programa del Periodo Inicial

10.3. Contenido de Programas de Trabajo

10.4. Aprobación de Programas de Trabajo; modificaciones de PEP

10.5. Asuntos no sujetos a aprobación de PEP
10.6. Modificaciones del Contratista

10.7. Programas de trabajo preliminares

10.8. Informes de avance

10.9. Documentación

Presupuestos y Gastos Elegibles

11.1. Presupuestos

11.2. Presupuestos preliminares

11.3. Modificaciones

11.4. Contabilidad de los Gastos Elegibles
11.5. Gastos Recuperables

O)

y 0
= = Contrato No. 424103814

12.

13.

14,

15.

16.

11.6.
11.7.

Área Contractual Soledad

Revisión de PEP
Obligación de mantener registros

Nominación y medición de los Hidrocarburos

12.1.
12.2.
12.3.
12.4.
12.5.
12.6.
12:
12.8.
12.9.

Volumen y calidad

Nominación

Recepción de Hidrocarburos Netos

Procedimientos de recepción

Equipo de medición

Instalación, mantenimiento y calibración del equipo de medición
Certificación del equipo de medición

Registros

Mal funcionamiento del equipo de medición

12.10. Reemplazo del equipo de medición

Materiales

13.1.
13.2.
13.3.
13.4.

Propiedad y uso de Materiales
Arrendamiento

Mantenimiento

Materiales de PEP

Otras obligaciones y derechos de las Partes

14.1.
14.2.
14.3.
14.4.
14.5.
14.6.

Obligaciones adicionales del Contratista

Responsabilidad ambiental del Contratista

Responsabilidad ambiental de PEP y derechos a indemnización
Obligaciones adicionales de PEP

Derechos adicionales de PEP

Derechos adicionales del Contratista

Disposición de la producción

15.1.
15.2.
15.3.
15.4.

Hidrocarburos de Insumo
Entrega

Gas no asociado

Otros productos o servicios

Remuneración

16.1.
16.2.
16.3.
16.4.

Derechos exclusivos de PEP
Condición de la Remuneración
Remuneración única

Forma de pago 0 Ny

17.

18.

19.

20.

21.

PA — _ Contrato No. 424103814
Area Contractual Soledad

16.5. Intereses moratorios

Garantías

17.1. Garantía Corporativa

17.2. Garantías de Cumplimiento

17.3. Reducción del monto

17.4. Reconocimiento y acuerdo del Contratista
17.5. Causas de ejecución

Abandono

18.1. Obligación de Abandono

18.2. Sobrevivencia de las obligaciones de Abandono
18.3. Abandono después del Periodo Inicial
18.4. Requisitos del programa de Abandono
18.5. Plan de Abandono y Recuperación
18.6. Comunicación de Abandono

18.7. Cuenta de Abandono

18.8. Fondeo de la Cuenta de Abandono
18.9. Fondos insuficientes

18.10. Sustitución por PEP

Responsabilidad laboral, Subcontratistas, grado de integración nacional,
formación de capital humano, desarrollo sustentable e importaciones

19.1. Responsabilidad laboral del Contratista
19.2. Responsabilidad laboral de PEP

19.3. Personal del Sindicato de Trabajadores Petroleros de la República
Mexicana

19.4. Formación de capital humano de PEP

19.5. Subcontratistas

19.6. Transferencia de tecnología, investigación y desarrollo
19.7. Grado de integración nacional

19.8. Desarrollo sustentable

19.9. Importaciones

Seguros
20.1. Estipulación general
20.2. Cobertura de seguro

Caso Fortuito o Fuerza Mayor, suspensión y terminación anticipada
21.1. Caso Fortuito o Fuerza Mayor

A

CAN YY
22.

23.

24.

25.

26.

A _ Contrato No. 424103814
Area Contractual Soledad

21.2. Comunicación
21.3. Carga de la prueba

21.4. Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del
Contrato

21.5. Obligaciones no afectadas por Caso Fortuito o Fuerza Mayor
21.6. Terminación anticipada por Caso Fortuito o Fuerza Mayor
21.7. Situaciones de emergencia

Rescisión, terminación y finiquito

22.1. Causas de rescisión por parte de PEP

22.2. Periodo de cura

22.3. Procedimiento de rescisión

22.4. Efectos de la rescisión

22.5. Obligaciones subsistentes

22.6. Derecho de rescisión por parte del Contratista
22.7. Transición a PEP

22.8. Derecho de PEP de terminación anticipada
22.9. Finiquito

Cesión y cambio de control
23.1. Cesión

23.2. Separación

23.3. Cambio de control

Indemnización
24.1. Indemnización
24.2. Causas de ejecución

Ley Aplicable y solución de controversias
25.1. Ley Aplicable

25.2. Consultas directas

25.3. Experto Independiente

25.4. Arbitraje

25.5. Renuncia a Embargos Previos al Laudo
25.6. Renuncia a vía diplomática

25.7. Autonomía de las estipulaciones

Gobernanza del Contrato
26.1. Esquema de gobernanza y supervisión de actividades
26.2. Miembros del Grupo Directivo

CTA
26.3. Facultades

26.4. Reuniones

26.5. Solicitud de reunión
26.6. Acta

26.7. Grupos técnicos

27. Modificaciones y renuncias
27.1. Modificaciones generales
27.2. Modificaciones por cambio de ley

28. Relación de las Partes

29. Información, propiedad intelectual y confidencialidad
29.1. Propiedad de información
29.2. Propiedad intelectual
29.3. Confidencialidad del Contrato
29.4. Confidencialidad
29.5. Excepción a la confidencialidad

30. Impuestos

31. Comunicaciones

32. Totalidad del Contrato
33. Idioma

34. Compromiso contra la corrupción

Anexos
Anexo 1 Área Contractual e inventario de activos
Anexo 2 Garantía Corporativa
Anexo 3 Remuneración
Anexo4 Procedimientos de Registro Financiero
Anexo 5 Programa Inicial y Obligación de Trabajo
Anexo 6 Puntos de Medición y nominación
Anexo7 Informe de Evaluación
Anexo8 Plan de Desarrollo
Anexo 9 Permisos
Anexo 10 Abandono

_ Contrato No. 424103814
Área Contractual Soledad

Anexo 11
Anexo 12
Anexo 13
Anexo 14

Lineamientos para subcontratación

Grado de integración nacional

Desarrollo sustentable
Programas de Trabajo

e

Contrato No. 424103814
Área Contractual Soledad

y “Y
AAA - Contrato No, 424103814
Área Contractual Soledad

Contrato para Producción de Hidrocarburos

Este Contrato para Producción de Hidrocarburos (el “Contrato”) lo celebran, por una parte,
PEMEX-EXPLORACIÓN Y PRODUCCIÓN ('PEP”), representado por Pedro Velázquez
Velázquez, Gerente de Suministros y Servicios Administrativos Región Norte, en su
carácter de Apoderado Legal y por la otra parte, OPERACIONES PETROLERAS
SOLEDAD, S. DE R.L. DE C.V. (en lo sucesivo, la “SPE” o el “Contratista”) representada
por Jaime Rodolfo Guerrero López, en su carácter de Apoderado General y PETROLITE
DE MÉXICO, S.A. DE C.V. (en lo sucesivo, la “Empresa Participante”), representada por
Mario Barreiro Castellanos, en su carácter de Apoderado General, al tenor de las
siguientes Declaraciones y Cláusulas:

Declaraciones

PEP declara que:

l.. Es un organismo público descentralizado de la Administración Pública Federal de
los Estados Unidos Mexicanos, con fines productivos, de carácter técnico, industrial
y comercial, con personalidad jurídica y patrimonio propios, que tiene por objeto la
exploración y explotación del petróleo y el gas natural, su transporte,
almacenamiento en terminales y comercialización, de conformidad con el Decreto
que establece la estructura, el funcionamiento y el control de los organismos
subsidiarios de Petróleos Mexicanos, publicado en el Diario Oficial de la Federación
el 21 de marzo de 2012. Asimismo, que de conformidad con el artículo Quinto del
mismo, tiene capacidad para celebrar con personas físicas o morales toda clase de
actos, convenios y contratos;

ll. Conforme a los artículos 25, 27, párrafo sexto, 28, párrafo cuarto, y 134 de la
Constitución Política de los Estados Unidos Mexicanos, y en términos de la Ley
Reglamentaria del Artículo 27 Constitucional en el Ramo del Petróleo y de la Ley de
Petróleos Mexicanos (“Ley de Pemex”), lleva a cabo, en términos del Artículo 5% de
la citada ley reglamentaria, la exploración y explotación de Hidrocarburos en el
territorio de México, y puede celebrar contratos de obras y de prestación de
servicios, siempre que se cumpla con las condiciones establecidas en las Leyes
Aplicables, especialmente, el artículo 6” de la citada ley reglamentaria y el artículo
60 de la Ley de Pemex;

lll. Ha obtenido de las autoridades competentes las autorizaciones necesarias para la
celebración del Contrato, incluyendo las autorizaciones corporativas y
presupuestarias correspondientes en términos de las Leyes Aplicables y de las
DAC;

IV. El 20 de diciembre de 2012 publicó la Convocatoria número 041/2012 y, de acuerdo
con las Bases de Licitación, emitió el fallo con fecha 11 de julio de 2013, conforme
al cual el Contrato fue adjudicado;

E

7, 0 "yy

Y
o - _ Contrato No. 424103814
Área Contractual Soledad

V. Está facultado para celebrar este Contrato de acuerdo, entre otros, con los artículos
1, segundo párrafo, 5, segundo párrafo, 51, 60 y 61 de la Ley de Pemex, y 6, primer
párrafo, de la Ley Reglamentaria del Artículo 27 Constitucional en el Ramo del
Petróleo y Quinto del Decreto que establece la estructura, el funcionamiento y el
control de los organismos subsidiarios de Petróleos Mexicanos, publicado en el
Diario Oficial de la Federación el 21 de marzo del 2012. Asimismo, su representante
está facultado para celebrar este Contrato, en términos del artículo 47 del
Reglamento de la Ley de Petróleos Mexicanos publicado el 04 de Septiembre de
2009, en el Diario Oficial de la Federación; artículo 31 fracciones Ill y V y 129 del
Estatuto Orgánico de Pemex Exploración y Producción publicado el 28 de marzo de
2013 en el Diario Oficial de la Federación, mediante la Escritura Pública No.
261,331 de fecha 14 de septiembre del 2011, otorgada ante la fe del Notario
Público No. 30, del Distrito Federal, Licenciado Rafael Arturo Coello Santos, así
como oficio No. PEP-139-2012 de fecha 16 de junio de 2012 mismas que no le han
sido revocadas, limitadas o modificadas de forma alguna a la fecha de firma del
presente.

vi.

Todos los actos que le corresponda realizar conforme al Contrato se llevarán a
cabo en el marco de lo dispuesto por las Leyes Aplicables y de las DAC, contarán
con las autorizaciones que en cada caso se requieran, y podrán ser fiscalizados por
los órganos de evaluación corporativa.

OPERACIONES PETROLERAS SOLEDAD, S. DE R.L. DE C.V. en su carácter de “SPE” o
el “Contratista” declara que:

[3 Es una sociedad mexicana constituida y con existencia jurídica de conformidad
con las leyes de México, y que cuenta con capacidad legal para celebrar y cumplir
el Contrato, lo que se acredita mediante la escritura pública número 70,115 de
fecha 22 de agosto de 2013, otorgada ante la fe del licenciado Luis de Angoitia
Becerra, notario público número 109 de la ciudad de México, Distrito Federal, en
trámite de inscripción en el Registro Público de la Propiedad y del Comercio del
Distrito Federal, por lo reciente de su otorgamiento, de acuerdo con constancia
expedida el 22 de agosto de 2013 por el licenciado Luis de Angoitia Becerra, titular
de la Notaria Pública No. 109 del Distrito Federal.

Il. Conoce las Leyes Aplicables;

III. Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

IV. Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado con
él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de Pemex
ni en los supuestos contemplados por el artículo 12 de las DAC; y

Por «5
. _ Contrato No. 424103814
Area Contractual Soledad

V. La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número 70,115 de fecha
22 de agosto de 2013, otorgada ante notario público número 109 de la ciudad de
México, Distrito Federal, licenciado Luis de Angoitia Becerra, y conforme a dicho
poder celebra este Contrato.

PETROLITE DE MÉXICO, S.A. DE C.V. declara que:

Il. Es una sociedad mexicana constituida y con existencia jurídica de conformidad con
las leyes de mexicanas, y que cuenta con capacidad legal para celebrar y cumplir el
Contrato, lo que se acredita mediante la escritura pública número 156,948 de fecha
24 de enero de 1994, otorgada ante la fe del licenciado Fausto Rico Álvarez, notario
público número 6 de la ciudad de México, D.F., inscrita en el Registro Público de la
Propiedad y de Comercio del Distrito Federal con el folio mercantil No.184118 de
fecha 09 de marzo de 1994.

Il. Conoce las Leyes Aplicables;

111, Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

IV. Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado con
él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de Pemex
ni en los supuestos contemplados por el artículo 12 de las DAC; y

V. La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número 68,006 de fecha
13 de abril de 2012, otorgada ante notario público número 109 de la ciudad de
México, D.F., licenciado Luis de Angoitia Becerra, y conforme a dicho poder celebra
este Contrato.

PEP, SPE y/o Contratista y la Empresa Participante declaran que:

|. Cada una de las Partes se compromete a cooperar con la otra en el cumplimiento
de las disposiciones aplicables a su organización corporativa, derivadas de las
Leyes Aplicables o de legislaciones extranjeras, incluyendo, sin limitación,
aquellas relacionadas al soborno de oficiales extranjeros, controles de
exportación, disposiciones anti-boicot y antimonopolios, cumplimiento de requisitos
de entidades regulatorias y disposiciones de seguridad interna;

Dor Pm
_ Contrato No. 424103814
Área Contractual Soledad

ll. Cada una de las Partes se compromete a que todas las actividades que realice en
relación con el Contrato serán llevadas a cabo de conformidad con las Leyes
Aplicables; y

lil. Conocen el sentido, alcance y obligatoriedad del Contrato Colectivo de Trabajo
vigente celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la República
Mexicana.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:
Cláusulas

Cláusula 1
Definiciones e interpretación

1.1.Definiciones. Se establecen las siguientes definiciones para los efectos del
Contrato:

“Abandono” significa todas las actividades de abandono y recuperación,
incluyendo, sin limitación, el taponamiento y abandono de Pozos, el desmontaje y
retiro de plantas, plataformas, instalaciones, maquinaria y equipo, y la restauración
del Área Contractual a su estado natural, de conformidad con las Leyes
Aplicables, la Experiencia y Prácticas Prudentes de la Industria y las secciones de
Abandono del Plan de Desarrollo, Presupuestos y de los Programas de Trabajo
aprobados, así como con el Plan de Abandono y Recuperación, en los términos
previstos en la Cláusula 18.

“Anexo” significa cada uno de los anexos que se integran a este Contrato y que
forman parte del mismo, así como las modificaciones que se realicen a los mismos
durante el plazo.

“Año Contractual” significa:

() para el Periodo Inicial, un periodo de doce (12) meses contados a partir del
día siguiente de la fecha de terminación de la transición o de cada
aniversario de cada día siguiente a dicha fecha.

(ii) para el Periodo de Desarrollo:

(a) un primer periodo que inicie a partir de la terminación del Periodo Inicial
y que concluya el 31 de diciembre de ese año,

(Pro SAN
— — _ Contrato No. 424103814
Area Contractual Soledad

(b) finalizado el primer periodo a que se refiere el inciso (a), un periodo de
un (1) año que inicia el primero de enero de cada año.

“año” significa un año calendario.

“Área Contractual” significa la superficie descrita en el Anexo 1, dividida en
Sectores, así como las formaciones geológicas de dicha superficie hasta cualquier
profundidad, según tal superficie sea modificada conforme a los términos y
condiciones del Contrato, y en la cual el Contratista está autorizado y obligado en
virtud del Contrato a llevar a cabo los Servicios. Asimismo, el Área Contractual
será considerada, para efectos de la Ley Federal de Derechos, como un campo.

“Barril” significa la unidad de medida equivalente a un volumen igual a cuarenta y
dos (42) galones de los EE.UU. a una temperatura de sesenta grados (60”)
Fahrenheit.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones, enmiendas o aclaraciones a
las mismas, expedidas por escrito por PEP.

“Campo” significa, para efectos del Contrato, el área debajo de la cual están
localizados uno o más yacimientos de Hidrocarburos en una o más formaciones
en la misma estructura o entidad geológica.

“Caso Fortuito o Fuerza Mayor” significa los actos o eventos previstos en la
Cláusula 21.1.

“Compañía Líder” tendrá el significado previsto en la Cláusula 4.3; queda
entendido que la Compañía Líder será una Empresa Participante.

“Compañía Relacionada” significa, en relación con cualquier Persona, cualquier
otra Persona que la controle directa o indirectamente, que esté controlada por
dicha Persona, o que se encuentre bajo un control común con dicha Persona.
Para los efectos de esta definición, el término “control” de cualquier Persona
significa el poder para dirigir, administrar o dictar la gestión o políticas de
administración de la misma, ya sea mediante la tenencia de acciones o de
cualesquiera otros valores con derecho de voto o mediante cualquier otro medio.

“Comunicación de Continuación” significa la comunicación, con cuya entrega a
PEP el Contratista puede elegir continuar ejecutando los Servicios en el Área
Contractual después del Periodo Inicial, de acuerdo con lo estipulado en la
Cláusula 6.3.

“Condensado” significa cualesquiera Hidrocarburos en estado líquido bajo presión
atmosférica y a temperatura ambiente que son extraídos o condensados del Gas.

)

CTN Mon
—— _ Contrato No. 424103814
Area Contractual Soledad

“Contratista” significa OPERACIONES PETROLERAS SOLEDAD, S. DE R.L. DE
Cv.

“Contrato” significa el contrato para la producción de Hidrocarburos, incluyendo
todos los Anexos que se adjuntan al mismo y que constituyen parte integral del
Contrato, así como todas las modificaciones o enmiendas que se hagan al mismo
de conformidad con sus términos.

“Convocatoria” significa la convocatoria pública internacional número 041/12
publicada por PEP el 20 de diciembre de 2012.

“Crudo” significa cualesquiera Hidrocarburos que se encuentran en estado líquido
bajo presión atmosférica y a temperatura ambiente, excluyendo Condensados.

“Cuenta de Abandono” tendrá el significado previsto en la Cláusula 18.7.

“Cuenta Operativa” tendrá el significado previsto en el numeral 4.2 de los
Procedimientos de Registro Financiero.

*DAC” significa las Disposiciones administrativas de contratación en materia de
adquisiciones, arrendamientos, obras y servicios de las actividades sustantivas de
carácter productivo de Petróleos Mexicanos y Organismos Subsidiarios emitidas
por el Consejo de Administración de Petróleos Mexicanos.

“día” significa un día calendario.

“Día Hábil” significa cualquier día que no sea sábado, domingo u otro que esté
considerado como día de asueto de acuerdo con la legislación de México.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de cálculo y
bases de datos, en cualquier forma, relativos al Área Contractual o los Servicios.

“Dólares” o “USD” significa dólares de los Estados Unidos de América.

“Embargo Previo al Laudo” significa cualquier orden, decreto, embargo u otra
decisión (cualquiera que sea su denominación) de cualquier corte, tribunal, órgano
arbitral u otra autoridad competente emitida antes del laudo final conforme a la
Cláusula 25.5 del Contrato, que embargue, decomise, congele o de otra forma
restrinja el uso o disposición de cualquier bien (tangible o intangible) antes de la
emisión del laudo final, ya sea que la posesión o control de dicho bien la tenga una
Parte o un tercero.

“Empresas Participantes” significa PETROLITE DE MÉXICO, S.A. DE C.V.

“Entidad Garantizada” tendrá el significado previsto en el Anexo 2.

CAS
——— _ Contrato No. 424103814
Área Contractual Soledad

“Experiencia y Prácticas Prudentes de la Industria” significa las mejores
prácticas, métodos, estándares y procedimientos generalmente aceptados y
acatados internacionalmente por operadores expertos, prudentes y diligentes, con
experiencia en materia de exploración, evaluación, desarrollo y producción de
Hidrocarburos, los cuales, en el ejercicio de un criterio razonable y a la luz de los
hechos conocidos al momento de tomar una decisión se consideraría que
obtendrían los resultados planeados y maximizarian los beneficios económicos
para PEP de la explotación de los Hidrocarburos dentro del Área Contractual.

“Experto Independiente” significa la Persona seleccionada de acuerdo con la
Cláusula 25.3.

“Fecha Efectiva” significa la fecha determinada de conformidad con la Cláusula
3.1.

“Garante” significa la Compañía Relacionada de la Compañía Líder o la empresa
matriz en última instancia de la Compañía Líder que emitirá la Garantía
Corporativa a la firma del Contrato de conformidad con la Cláusula 17.1.

“Garantía” significa la Garantía del Cumplimiento y/o la Garantía Corporativa,
según lo requiera el contexto.

“Garantía de Cumplimiento” significa las garantías a ser entregadas por el
Contratista de conformidad con la Cláusula 17.2.

“Garantías Corporativas” significa las garantías de las obligaciones del
Contratista bajo este Contrato, que serán emitidas de conformidad con lo
estipulado en la Cláusula 17.1.

“Gas” significa todo Hidrocarburo gaseoso bajo presión atmosférica y a
temperatura ambiente, incluyendo gas húmedo, gas seco, gas producido a boca
de Pozo y gas residual después de la extracción de Hidrocarburos líquidos del gas
húmedo.

“Gas Asociado” significa el Gas natural que existió o existe en un yacimiento con
Crudo, ya sea disuelto en el Crudo o como casquete de gas por encima del Crudo.

“Gastos de Abandono” significa los Gastos en los que el Contratista tiene que
incurrir para el Abandono.

“Gastos” significa todos los costos, gastos y obligaciones relacionados con los
Servicios en los que incurra el Contratista.

“Gastos Elegibles” son los Gastos por los rubros previstos en el numeral 2.3 de
los Procedimientos de Registro Financiero.

p

Porn o
3 - Contrato No. 424103814

Área Contractual Soledad

“Gastos Recuperables” significa los Gastos Elegibles que sean considerados
recuperables conforme al Anexo 3, y que es un elemento para para el cálculo de la
Remuneración, conforme al mismo Anexo 3.

“Grupo Directivo” significa el grupo para el gobierno del Contrato y la supervisión
de los Servicios, que será nombrado por las Partes de conformidad con la
Cláusula 26, durante los primeros quince (15) días de la transición a que se refiere
la Cláusula 5.1.

“Hidrocarburos” significa los compuestos de carbono e hidrógeno que se
encuentran en la naturaleza, ya sea en la superficie o en el subsuelo, cualquiera
que sea su estado físico.

“Hidrocarburos de Insumo” significa los Hidrocarburos usados en los Servicios,
consumidos, quemados, venteados o reinyectados al yacimiento, en la manera y
cantidades aprobadas por PEP, tomando como parámetros máximos los
contenidos en las Leyes Aplicables.

“Hidrocarburos Netos” significa los Hidrocarburos que serán entregados por el
Contratista y recibidos por PEP en los Puntos de Medición, de conformidad con el
Anexo 6, resultado de la diferencia que exista entre los Hidrocarburos Producidos
menos los Hidrocarburos de Insumo.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos del Área Contractual.

“Impuestos” significa todos y cada una de las contribuciones, federales, estatales
o municipales, presentes o futuras (incluyendo, sin limitación, impuestos sobre la
renta, sobre ingresos brutos, sobre ventas, sobre usos, sobre propiedad, sobre
ganancias extraordinarias, sobre cambio de moneda e impuestos al valor
agregado), cargos (incluyendo, sin limitación, cargos por documentación, licencia
o registro), aprovechamientos, tributos, aranceles o retenciones de cualquier
naturaleza, junto con todas y cada una de las penalidades, multas, aumentos a
impuestos e intereses de los mismos, cargados, cobrados o determinados por
cualquier autoridad gubernamental.

“Información del Contrato” tendrá el significado previsto en la Cláusula 29.1.

“Informe de Evaluación” tendrá el significado que se le atribuye en la Cláusula
6.7.

“Instalaciones de Entrega” significa todas las instalaciones y equipos necesarios
ubicados o que se ubiquen fuera o dentro del Área Contractual, para transportar
hasta los Puntos de Medición, comprimir, medir, almacenar o acondicionar los
Hidrocarburos producidos dentro del Área Contractual; incluyen todas las
instalaciones para pruebas y separación de producción, compresores, tanques de
almacenamiento, medidores, baterías, ductos, bombas y cualquier otro equipo

7, Y Ns OS
A — Contrato No. 424103814

Área Contractual Soledad

necesario para producir, almacenar y transportar los Hidrocarburos producidos en
los yacimientos del Área Contractual.

“Instalaciones Después del Punto de Medición” significa todas las instalaciones
y equipos necesarios para transportar, comprimir, almacenar, acondicionar o
distribuir los Hidrocarburos después de los Puntos de Medición, incluyendo todos
los ductos para Crudo y Gas, bombas, compresores, medidores e instalaciones
adicionales de almacenamiento necesarias para transportar los Hidrocarburos del
Punto de Medición a la respectiva refinería u otros puntos de venta de PEP.

“Instalaciones Principales” significa los principales componentes de
infraestructura que el Contratista tendrá que diseñar, construir, instalar, mantener
y/u operar para llevar a cabo los Servicios conforme al Contrato hasta los Puntos
de Medición, incluyendo cualquier instalación de producción o proceso, los Pozos,
los cabezales de Pozos, los ductos y otras líneas de flujo, así como cualquier
unidad de producción, almacenamiento o descarga.

“Ley de Pemex” tendrá el significado previsto en la Declaración Il de PEP.

“Leyes Aplicables” o “Leyes de México” significa todas las leyes, reglamentos,
decretos, sentencias judiciales, órdenes administrativas y demás normas o
decisiones de cualquier tipo promulgadas por cualquier autoridad competente en
México y que se encuentren en vigor en el momento de que se trate, a cuyo
cumplimiento se encuentran sujetas las Partes.

“LIBOR” significa, para cualquier fecha de determinación, la tasa de interés anual
vigente dos (2) días bancarios (en Londres) previos a la fecha de determinación,
aplicable a Dólares por un periodo de un (1) mes, que aparezca en el monitor
referido como el LIBOR 01 Page del Reuters Monitor Money Rates Service (o
cualquier monitor que lo sustituya) a o cerca de las 11:00 a.m. hora de Londres,
Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en Londres, en el
día hábil inmediatamente anterior) o, si dicha LIBOR 01 Page no se encuentra
disponible, la tasa de interés anual aplicable a Dólares por un periodo de seis (6)
meses que aparezca en la página 3750 del AP/Dow Jones Telerate Systems
Monitor (o cualquier página que la sustituya) a o cerca de las 11:00 a.m. hora de
Londres, Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en
Londres, en el día hábil inmediatamente anterior), calculado con base en el
número de días transcurrido, dividido entre trescientos sesenta (360). En caso que
tanto el LIBOR 01 Page como la página 3750 antes referida no se encuentren
disponibles, entonces las Partes designarán un mecanismo alternativo consistente
con las prácticas del mercado de Eurodólar para determinar dicha tasa.

“Manual AP!” significa el API Manual of Petroleum Measurement Standards
(MPMS).

“Materiales” significa toda la maquinaria, herramientas, equipos, artículos,
tuberías, instalaciones, equipo de perforación y producción, plantas,

Pr, Y OS
y Contrato No. 424103814
Área Contractual Soledad

infraestructura, suministros y Documentos Técnicos adquiridos, suministrados,
arrendados o poseídos de cualquier otra forma para su utilización en los Servicios,
incluyendo las Instalaciones Principales y las Instalaciones de Entrega.

“mes” significa un mes calendario.
“México” significa los Estados Unidos Mexicanos.

“Obligación de Trabajo” significa el valor de los Servicios en los términos
previstos en el numeral Il del Anexo 5.

“Partes” significa PEP, SPE y/o Contratista y cada una de las Empresas
Participantes.

“Petróleos Mexicanos y Organismos Subsidiarios” significa un organismo
público descentralizado del Gobierno Federal de México y/o sus organismos
subsidiarios.

“Periodo de Desarrollo” significa el periodo que inicia al término del Periodo
Inicial y que concluye con la terminación del Contrato por cualquier motivo.

“Periodo Inicial” significa el periodo previsto en la Cláusula 5.2.

“Perjuicio” significa la privación de cualquier ganancia lícita que debe ser
indemnizada por quien la causa y que no incluye lucro cesante por la producción
de Hidrocarburos.

“Persona” significa cualquier persona física o moral en términos de las Leyes
Aplicables, así como otros entes jurídicos tales como asociaciones sin
personalidad jurídica, fideicomisos, gobiernos estatales y municipales.

“Plan de Abandono y Recuperación” tendrá el significado que se le atribuye en
la Cláusula 18.5.

“Plan de Desarrollo” tendrá el significado que se le atribuye en la Cláusula 7.1.

“Pozo” significa un agujero en la tierra de más de ciento cincuenta (150) metros de
profundidad.

“Presupuesto” significa una estimación de los Gastos de los conceptos incluidos
en los Programas de Trabajo, preparada con apego a los Procedimientos de
Registro Financiero.

“Procedimientos de Registro Financiero” significa los procedimientos de registro
financiero que se adjuntan al Contrato como Anexo 4.

“Programa de Trabajo” significa un programa, de conformidad con lo estipulado
en la Cláusula 10, que especifica los Servicios que serán ejecutados por el

1

2

ys

SS

y
rr _ Contrato No. 424103814
Área Contractual Soledad

Contratista durante el periodo correspondiente, así como los tiempos estimados
para la realización de las actividades de dicho programa, el cual estará sujeto a la
aprobación por escrito de PEP.

“Programa Inicial” significa el valor de los Servicios en los términos previstos en
el numeral | del Anexo 5, los cuales el Contratista deberá llevar a cabo durante el
Periodo Inicial.

“Puntos de Medición” significa los puntos designados por PEP dentro o fuera del
Área Contractual e indicados en el Anexo 6, en los que el Contratista deberá
entregar los Hidrocarburos Netos, y donde se medirán y verificarán los
Hidrocarburos Netos, según lo estipulan el Contrato y las Leyes Aplicables.

“Remuneración” significa la única obligación de pago a cargo de PEP frente al
Contratista por la ejecución de los Servicios, sujeta a las modalidades estipuladas
en este Contrato. El importe a pagar será determinado de conformidad con lo
previsto en el Anexo 3.

“Sector” significa un área de un (1) por un (1) minuto geográfico.

“Servicios” significa todas las actividades necesarias para llevar a cabo la
producción de Hidrocarburos dentro del Área Contractual, para lo cual el
Contratista podrá realizar Servicios de Exploración, Servicios de Desarrollo,
Servicios de Producción y Abandono.

“Servicios de Desarrollo” significa todas las actividades llevadas a cabo para
desarrollar un Campo.

“Servicios de Exploración” significa todas las actividades llevadas a cabo con el
objetivo de incorporar reservas de nuevos yacimientos o Campos, o en estructuras
diferentes de los yacimientos o Campos desarrollados o en desarrollo, tal como
sus límites son conocidos con base en el reporte anual de reservas, y presentados
y aprobados en un Programa Anual de Trabajo con dicho objetivo.

“Servicios de Producción” significa, con respecto a cualquier parte del Área
Contractual que se encuentre en producción durante la vigencia del Contrato,
todas las actividades llevadas a cabo bajo el Contrato para el manejo y el
mantenimiento de la producción del Área Contractual. Pueden incluir el
mantenimiento de Instalaciones de Entrega y demás instalaciones que por
condiciones operativas y debidamente justificadas en beneficio de PEP pudieran
estar fuera del Área Contractual.

“Sociedad de Propósitos Específicos” o “SPE” significa la sociedad que hayan
constituido las Empresas Participantes o, en su caso, el licitante individual, para la
suscripción del Contrato. La SPE será el Contratista.

de Y SS
e]

E
== e E _ Contrato No. 424103814
Área Contractual Soledad

“Subcontratistas” significa aquellas Personas que lleven a cabo Servicios a
solicitud del Contratista, conforme a la Cláusula 19.5.

“Tarifa” significa la tarifa en valor presente, expresada en Dólares por Barril, que
es resultado de la proposición del Contratista en la licitación señalada en la
Convocatoria.

“Tecnología del Contrato” tendrá el significado que se le atribuye en la Cláusula
29.2.

“Tercero Contratista” significa uno o más contratistas de PEP conforme a uno o
más acuerdos independientes similares al Contrato.

1.2. Singular y plural. Los términos definidos en la Cláusula 1.1 podrán ser utilizados
en el Contrato tanto en singular como en plural.

1.3.Encabezados y referencias. Los encabezados de las cláusulas del Contrato han
sido insertados únicamente por conveniencia y no afectarán en forma alguna la
interpretación del mismo.

Salvo que se indique expresamente lo contrario o el contexto requiera otra cosa,
para todos los efectos de este Contrato:

a) los términos definidos en este Contrato tendrán el significado que se les
asigna en la Cláusula 1.1;

b) todas las referencias en este Contrato a Cláusulas o Anexos se refieren a las
cláusulas y a los anexos de este Contrato;

c) las palabras que impliquen un género se referirán a ambos géneros;

d) todas las referencias a "incluye", "incluyen", "incluyendo" o "inclusive"
significarán "incluyendo, sin que constituya limitación"; y

e) en las cantidades que se utilicen, los decimales serán separados mediante
un punto.

1.4. Interpretación. Las Partes convienen en que la interpretación de este Contrato, en
lo presente y futuro, se sujetará a lo establecido en el capítulo correspondiente del
Código Civil Federal, y tomará como marco lo dispuesto en los artículos 25, 27, 28
y 134 de la Constitución Política de los Estados Unidos Mexicanos, y en términos
de la Ley Reglamentaria del Artículo 27 Constitucional en el Ramo del Petróleo y
de la Ley de Pemex.

Las Partes convienen que la ejecución de los Servicios es en beneficio y bajo la
cooperación de ambas Partes. Como consecuencia de lo anterior, y sin perjuicio
de lo estipulado en el párrafo precedente, las Partes se obligan no solo a lo
expresamente pactado, sino también a los efectos que según su naturaleza son
conforme a la buena fe, al uso o a la ley.

CET OD
REEL - Contrato No. 424103814
Área Contractual Soledad

1.5. Manifestaciones del Contratista. El Contratista manifiesta a PEP que tiene y

2.

2.2.

2.3.

mantendrá durante el plazo, ya sea por su propia cuenta o bien a través de sus
Garantes, la experiencia y capacidad necesarias para cumplir y ejecutar los
Servicios conforme a este Contrato, incluyendo (i) haber llevado a cabo en forma
exitosa actividades similares a las que son objeto del presente Contrato, y (ii) tener
los recursos y la capacidad jurídica, técnica y económica para cumplir con todas
las obligaciones contraídas en los términos de este Contrato. El Contratista y las
Empresas Participantes manifiestan que las circunstancias expresadas en sus
declaraciones continuarán vigentes después de la Fecha Efectiva y durante la
totalidad del plazo, en beneficio de PEP.

Cláusula 2
Objeto del Contrato

.Objeto. El objeto del Contrato es la ejecución de todas las actividades necesarias

para la producción de Hidrocarburos dentro del Área Contractual (los “Servicios”),
de conformidad con lo establecido en las Leyes Aplicables, la Experiencia y
Prácticas Prudentes de la Industria y los términos y condiciones del Contrato.
Todos los Hidrocarburos que se produzcan bajo este Contrato serán en todo
momento propiedad de PEP.

Sin perjuicio de lo establecido en el Contrato Colectivo de Trabajo vigente
celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la
República Mexicana, el Contratista, como adjudicatario del Contrato, tendrá
derecho a realizar los Servicios y todas las actividades necesarias para cumplir
con el objeto del Contrato. Como contraprestación, el Contratista tendrá derecho a
recibir el pago de la Remuneración conforme a los términos del Contrato.

Fondeo. Con exclusión del personal de PEP, el Contratista será el único
responsable y cubrirá todos los Gastos para proveer todo el personal, tecnología,
Materiales y financiamiento necesarios para la ejecución de los Servicios. Salvo
por el pago de la Remuneración conforme al Contrato, PEP no asumirá ningún
riesgo, responsabilidad o costo de o con respecto a los Servicios. En ningún caso
se entenderá que PEP garantiza que el Contratista tendrá suficientes ingresos para
cubrir los Gastos en que incurra por la ejecución de los Servicios.

Control de PEP. Queda expresamente establecido que, como único responsable
del control y la dirección de la industria petrolera según se define ésta en las Leyes
Aplicables, PEP mantendrá el control y poder de decisión sobre los Servicios
conforme a los términos del Contrato.

Pa y 0% a

*
a

al
= _. Contrato No. 424103814
Area Contractual Soledad

2.4.Límites del Contrato y no otorgamiento de la propiedad. De conformidad con
los artículos 25, 27, párrafo sexto y 28, párrafo cuarto de la Constitución Política de

los Estados Unidos Mexicanos y 60 de la Ley de Pemex, este Contrato no confiere
al Contratista derecho alguno de realizar, por cuenta propia Servicios u otras
operaciones petroleras en el Área Contractual. Por lo que, bajo ninguna
circunstancia se entenderá que el Contrato confiere al Contratista derecho de
propiedad alguno sobre los depósitos de Hidrocarburos, los cuales son propiedad
de México y así permanecerán en todo momento. Asimismo, este Contrato no
confiere al Contratista, bajo ninguna circunstancia, derecho de propiedad sobre, ni
derecho a participar de los Hidrocarburos Producidos ni del producto de su venta,
los cuales serán y permanecerán propiedad de PEP. Igualmente, en ningún caso,
otros recursos minerales existentes en el Área Contractual (sean o no descubiertos
por el Contratista) serán propiedad del Contratista, el cual no tendrá derecho a
explotar, usar o aprovechar dichos recursos minerales en forma alguna. Este
Contrato no le concede al Contratista ningún derecho sobre el Área Contractual o
cualquiera de sus recursos naturales, exceptuando aquello que sea necesario para
el cumplimiento de sus obligaciones contractuales.

Cláusula 3
Plazo del Contrato y renuncia

3.1.Fecha Efectiva. Este Contrato entrará en vigor el 1 de noviembre de 2013 (la
“Fecha Efectiva”).

3.2.Plazo. Sujeto a los demás términos y condiciones del Contrato, la duración del
mismo es de hasta treinta y cinco (35) Años Contractuales para todos los
Servicios. No obstante lo anterior, continuarán vigentes las estipulaciones que por
su naturaleza tengan que ser cumplidas después del vencimiento del plazo,
particularmente las relativas al Abandono y a la indemnización, de conformidad con
el Contrato. El plazo del Contrato se dividirá en una transición, el Periodo Inicial y
el Periodo de Desarrollo.

El plazo podrá ser ampliado en caso de extensión del Área Contractual o por
conveniencia económica para PEP, mediante convenio modificatorio que
acordarán las Partes.

3.3. Renuncia del Contratista. El Contratista, a su solo juicio y en cualquier momento,
podrá renunciar irrevocablemente a su derecho de realizar Servicios en el Área
Contractual, entregando a PEP una comunicación por escrito con por lo menos tres
(3) meses de anticipación a la fecha efectiva de renuncia. En tal caso, antes de
que la renuncia surta efectos:

CADA

-
E Contrato No. 424103814

4.1

4.2.

4.3.

Área Contractual Soledad

a) el Contratista deberá cumplir plenamente con el Programa Inicial o la
Obligación de Trabajo del Año Contractual, según corresponda; o

b) el Contratista deberá pagar a PEP, por la opción de renuncia, los montos
correspondientes al cien por ciento (100%) de la parte no ejercida del
Programa Inicial o de la Obligación de Trabajo del Año Contractual, según
corresponda; o

c)  PEP ejecutará las Garantías para cobrar los montos correspondientes al cien
por ciento (100%) de la parte no ejercida del Programa Inicial o de la
Obligación de Trabajo del Año Contractual, según corresponda.

Adicionalmente a los incisos anteriores, el Contratista deberá cumplir con las
obligaciones relativas al Abandono, de conformidad con lo estipulado en la
Cláusula 18.

La renuncia del Contratista conforme a la presente Cláusula 3.3, significará la
renuncia del Contratista a cualquier derecho que pudiera corresponderle respecto
a los Servicios en el Área Contractual y se considerará que el Contratista ha
renunciado a cualquier derecho que pudiera corresponderle conforme al Contrato,
sin que tenga derecho a recibir pago alguno distinto de la Remuneración por parte
de PEP.

Cláusula 4

Empresas Participantes y Compañía Líder

«Participación. Las Empresas Participantes son las siguientes:

Empresa Participante Participación, %

PETROLITE DE MÉXICO, S.A. DE C.V.

Responsabilidad solidaria. Cada una de las Empresas Participantes será
solidariamente responsable frente a PEP por el cumplimiento de todas y cada una
de las obligaciones del Contratista conforme a este Contrato.

Compañía Líder. PETROLITE DE MÉXICO, S.A. DE C.V., ha sido designada por
el Contratista, con la aprobación de PEP, como la Compañía Líder. La Compañía
Líder deberá mantener en todo momento una participación directa o indirecta no
menor al diez por ciento (10%) en los derechos y obligaciones del Contratista (tal
porcentaje se calculará considerando la participación de la Compañía Líder en
relación con la suma de las participaciones de todas las Empresas Participantes).
La Compañía Líder deberá coordinar el cumplimiento de las obligaciones del

Sr o en

N
5.1.

5.2.

ER _ Contrato No. 424103814
Área Contractual Soledad

Contratista conforme a este Contrato y, en nombre y representación de cada una
de las Empresas Participantes, será la única interlocutora con PEP salvo por lo
expresamente señalado en el Contrato. Queda entendido que el incumplimiento de
la Compañía Líder de sus obligaciones frente a las Empresas Participantes no
relevará ni liberará a ninguna de las Empresas Participantes de su responsabilidad
solidaria frente a PEP. Las Empresas Participantes podrán cambiar a la Compañía
Líder y la Compañía Líder podrá renunciar a su condición de Compañía Líder,
previo consentimiento por escrito de PEP. PEP no podrá negar su consentimiento
al cambio de Compañía Líder si la nueva compañía propuesta por el Contratista
tiene una participación mínima de diez por ciento (10%) y reúne las calificaciones
técnicas requeridas por PEP para desempeñar su encargo.

Cláusula 5

Transición y Periodo Inicial

Transición. Entre la Fecha Efectiva y antes del inicio del Periodo Inicial, se
realizará la transición del Área Contractual, de PEP al Contratista; tal transición
tendrá una duración máxima de tres (3) meses. Durante la transición, las Partes
acordarán y llevarán a cabo las actividades preparatorias que consideren
necesarias para el inicio de los Servicios y levantarán un acta en la que se señalen
las incidencias relacionadas con dicha transición.

Durante la transición, PEP transferirá al Contratista, de conformidad con lo
estipulado en el Anexo 1, los activos y materiales señalados en dicho Anexo 1.
Queda entendido que el Contratista asumirá toda la responsabilidad respecto de
los activos y materiales que hubiere recibido en términos de este párrafo,
incluyendo el Abandono.

Periodo Inicial. Salvo en el caso que el Contratista solicite reducir o extender el
Periodo Inicial, éste tendrá una duración de veinticuatro (24) meses contados a
partir del fin de la transición del Área Contractual de PEP al Contratista, indicada
en la Cláusula 5.1.

El Contratista podrá solicitar la extensión del Periodo Inicial hasta por doce (12)
meses adicionales si ha cumplido con el Programa Inicial y, con base en los
resultados de los Servicios llevados a cabo durante los primeros veintidós (22)
meses del Periodo Inicial, concluye que la extensión es necesaria para probar
nuevas tecnologías o técnicas de exploración o producción de Hidrocarburos que
resulten en disminución de costos o en incremento en la producción de volúmenes
de Hidrocarburos. En este caso, el Contratista deberá solicitar la extensión del
Periodo Inicial con por lo menos cuarenta y cinco (45) días antes del término de
los veinticuatro (24) meses a que se refiere el párrafo anterior. En caso de

Y y EN
> _ Contrato No. 424103814
Área Contractual Soledad

extensión del Periodo Inicial, el Programa Inicial será incrementado en la misma
proporción en que se extienda el Periodo Inicial (expresada en meses enteros)
respecto a los veinticuatro (24) meses a que se refiere el párrafo anterior.

En caso de que durante la transición a que se refiere la Cláusula 5.1 no se hubiera
concluido la transferencia de PEP al Contratista de los activos y materiales de
conformidad con el Anexo 1, las Partes podrán acordar concluir tal transferencia
durante los primeros tres (3) meses del Periodo Inicial. Queda entendido que el
Contratista asumirá toda la responsabilidad respecto de los activos y materiales
que hubiere recibido en términos de este párrafo, incluyendo el Abandono.
Asimismo, queda entendido que lo estipulado en este párrafo no modificará el
inicio ni la duración del Periodo Inicial.

Cláusula 6

Servicios durante el Periodo Inicial

6.1. Servicios en el Periodo Inicial. Durante el Periodo Inicial, el Contratista realizará
Servicios de Exploración en el Área Contractual, cumpliendo con el Programa
Inicial. Adicionalmente, el Contratista podrá, de conformidad con el Programa de
Trabajo aprobado, llevar a cabo cualesquiera de los Servicios que considere
convenientes, sean éstos para exploración, para una evaluación más detallada de
los yacimientos de Hidrocarburos, para la realización de pruebas y soluciones
tecnológicas, inclusive recuperación mejorada, o para el desarrollo o la producción
de los Hidrocarburos.

6.2.Decisión de no proceder después del Periodo Inicial. En caso de que el

Contratista no le entregue a PEP a más tardar treinta (30) días antes del término
del Periodo Inicial o, en su caso, previo al término del periodo señalado en la
Cláusula 6.6, una comunicación que establezca su intención de continuar con los
Servicios después del Periodo Inicial (la “Comunicación de Continuación”), al
finalizar el Periodo Inicial se considerará que el Contratista ha renunciado, en los
términos señalados en la Cláusula 3.3, a su derecho de realizar Servicios en el
Área Contractual, sin que tenga derecho a recibir pago alguno distinto a la
Remuneración por parte de PEP por los Servicios prestados durante el Periodo
Inicial.

6.3. Comunicación de Continuación por viabilidad de desarrollo. A más tardar
treinta (30) días antes del término del Periodo Inicial, el Contratista podrá entregar
la Comunicación de Continuación a PEP, en cuyo caso se entenderá que el
Contratista está en condiciones de comprometerse a la ejecución de un Plan de
Desarrollo. En caso de que PEP no esté de acuerdo con la opinión del Contratista

CEATIEOS

A —— _ Contrato No. 424103814
Área Contractual Soledad

respecto de la viabilidad del desarrollo, deberá comunicar su opinión al Contratista
dentro de los quince (15) días siguientes a la presentación de la Comunicación de
Continuación; tal opinión se basará en: (i) la Experiencia y Prácticas Prudentes de
la Industria, (ii) evaluaciones técnicas (pruebas geológicas, pruebas de nuevas
tecnologías, recuperación mejorada, pruebas de laboratorio y prospectivas) que
muestren que la tecnología que se planea emplear no puede ser aplicada
exitosamente, y (iii) una evaluación económica con base en las condiciones del
Contrato. En este caso, el Contratista deberá considerar los argumentos de PEP y,
de considerarlo conveniente, dentro de los siguientes treinta (30) días, modificar la
declaración de viabilidad de desarrollo que hubiere hecho inicialmente. El
Contratista considerará la incorporación de los comentarios de PEP, sin perjuicio
de su derecho de pasar al Periodo de Desarrollo si ratifica su compromiso de
ejecutar el Plan de Desarrollo.

Junto con la Comunicación de Continuación, el Contratista deberá entregar un
programa de actividades a realizar durante los primeros ciento veinte (120) días
del Periodo de Desarrollo.

6.4. Incumplimiento del Programa Inicial. Por incumplimiento del Programa Inicial, el
Contratista deberá pagar a PEP, (i) al término del Periodo Inicial o (ii) a la
terminación voluntaria del Contrato durante el Periodo Inicial conforme a la
Cláusula 3.3, según sea el caso, el monto de cualquier parte no ejecutada del
Programa Inicial. PEP tendrá derecho de ejecutar cualquiera de las Garantías
previstas en la Cláusula 17 en caso de que el Contratista no pague dicho monto
dentro de los quince (15) días siguientes a la entrega de la comunicación
correspondiente de parte de PEP.

6.5.Reportes de perforación. Dentro de los treinta (30) días siguientes a la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo, que contenga todos los asuntos relevantes e indicará, entre
otros, las operaciones realizadas, la profundidad alcanzada, la evidencia de
Hidrocarburos y cualquier otra información de importancia, incluyendo información
sobre la tecnología empleada y químicos empleados en la fractura, en su caso. El
Contratista deberá mantener registro en formato electrónico, en original y
reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual, y deberá entregar a PEP dicha información,
incluyendo los registros de los Pozos. Los registros de Pozos deberán contener los
detalles de la perforación, profundización, taponamiento y Abandono de los Pozos
de acuerdo con la Experiencia y Prácticas Prudentes de la Industria, e incluirán: (i)
el estrato geológico a través del cual el Pozo fue perforado, (ii) el revestimiento y
equipo de fondo instalado en el Pozo y las modificaciones y alteraciones que haya
tenido, y (iii) los análisis de los Hidrocarburos, agua y minerales que se hubieren

Ñ
Y

”
——— _ Contrato No. 424103814
Área Contractual Soledad

6.6. Extensión de yacimiento y desarrollo unificado.

En caso de que el Contratista identifique la posibilidad de un desarrollo unificado
(ya sea que cualquier Campo (i) forme parte de una estructura, formación o
depósito que se extienda más allá del límite del Área Contractual, o (ii) sea parte
de un grupo de yacimientos de Hidrocarburos, formaciones o depósitos que
pudiera ser considerado como un Campo individual de conformidad con la
Experiencia y Prácticas Prudentes de la Industria) o de utilizar instalaciones
conjuntas, el Contratista podrá solicitar a PEP su aprobación para la unificación de
un Campo o para el uso u operación conjunta de instalaciones, según sea
aplicable. En tal caso, el Contratista deberá entregar a PEP la información técnica
de soporte que justifique su solicitud.

PEP, a su sola discreción, podrá aprobar la solicitud del Contratista respecto al
desarrollo unificado o uso de instalaciones conjuntas. En su caso, PEP
comunicará al Contratista su aprobación, y se procederá de conformidad con lo
estipulado en la Cláusula 9.

Si, previo a la entrega de la Comunicación de Continuación, el Contratista solicita
un desarrollo unificado o la utilización de infraestructura conjunta, el Contratista no
estará obligado a emitir una Comunicación de Continuación sino hasta, lo que
ocurra primero: (i) seis (6) meses después de que PEP le hubiere comunicado la
aprobación de desarrollo unificado o uso de infraestructura conjunta; o (ii) un (1)
mes después de que PEP, conforme a la Cláusula 9, hubiere aprobado el
programa o convenio de unificación o de infraestructura conjunta correspondiente.

6.7. Informe de Evaluación. Además de las obligaciones del Contratista conforme a la
Cláusula 10.8, el Contratista deberá entregar a PEP a más tardar treinta (30) días
antes del término del Periodo Inicial, un informe de todos los Servicios ejecutados
durante el Periodo Inicial (el “Informe de Evaluación”) que contenga la información
a que se hace referencia en el Anexo 7.

Cláusula 7

Servicios de Desarrollo

7.

.Plan de Desarrollo. Si presenta la Comunicación de Continuación, el Contratista
deberá presentar a PEP dentro de los noventa (90) días siguientes a la
presentación de dicha Comunicación de Continuación, el Plan de Desarrollo para
los Servicios a llevarse a cabo en el Área Contractual después del Periodo Inicial y
hasta la terminación del Contrato.

[br yo o
Contrato No. 424103814
Área Contractual Soledad

El Plan de Desarrollo y sus modificaciones se elaborarán tomando como
referencia para todo su contenido la Experiencia y Prácticas Prudentes de la
Industria, y deberá diseñarse de tal forma que se promueva la optimización del
Campo, incluyendo que éste no sufrirá una tasa de declinación excesiva de
producción o pérdida de presión excesiva en relación con las características del
yacimiento.

Después de la presentación de un Plan de Desarrollo por parte del Contratista,
PEP tendrá un plazo máximo de cuarenta y cinco (45) días para comunicar por
escrito al Contratista su aprobación o rechazo al proyecto de Plan de Desarrollo, el
cual será revisado por el Grupo Directivo de conformidad con la Cláusula 26.3.

PEP aprobará el Plan de Desarrollo siempre que éste: (i) cumpla con la Obligación
de Trabajo de conformidad con el numeral Il del Anexo 5; (ii) sea consistente con
los criterios de determinación de viabilidad de desarrollo señalados en el Anexo 8;
(iii) resulte en la recuperación óptima de los Hidrocarburos, considerando
condiciones económicas esperadas; (iv) incluya un sistema de gestión de
seguridad, salud y protección ambiental a implementar, y los mecanismos para el
cumplimiento de las Leyes Aplicables en la materia; (v) no implique excesivos
Gastos considerando las características geológicas del Área Contractual; (vi) sea
comercialmente viable o razonable considerando condiciones económicas
similares; (vii) incluya mecanismos adecuados para garantizar el grado de
integración nacional, transferencia de tecnología, formación de capital humano y
desarrollo sustentable; y (viii) considere mecanismos para eliminar el venteo de
Gas.

7.2. Modificaciones al proyecto de Plan de Desarrollo por parte de PEP. PEP
podrá proponer modificaciones al proyecto del Plan de Desarrollo presentado por

el Contratista. Al proponer dichas modificaciones, PEP deberá tomar en cuenta las
Cláusulas 2.2 y 16.3, especialmente lo relativo a su inciso (ii), por lo que dichas
modificaciones: (i) no se referirán a especificaciones técnicas que afecten las
tecnologías propuestas por el Contratista; y (ii) sólo podrán versar sobre el
incumplimiento de los incisos del último párrafo de la Cláusula 7.1.

Si las Partes no llegan a un acuerdo respecto al Plan de Desarrollo dentro de los
sesenta (60) días siguientes a la entrega del proyecto del Plan de Desarrollo por
parte del Contratista, las Partes podrán solicitar la intervención de un Experto
Independiente de conformidad con la Cláusula 25.3. Una vez emitido el dictamen
del Experto Independiente, el Contratista deberá realizar las adecuaciones al
proyecto de Plan de Desarrollo considerando lo indicado en el dictamen del
Experto Independiente y presentar el Plan de Desarrollo con tales adecuaciones a
consideración de PEP para su aprobación.

La negativa del Contratista a adecuar el Plan de Desarrollo de conformidad con lo
propuesto por el Experto Independiente será considerada como que el Contratista

CATAS
— : - Contrato No. 424103814
Área Contractual Soledad

ha renunciado a todos sus derechos derivados del Contrato; en ese caso, se
estará a lo estipulado en la última parte de la Cláusula 3.3.

7.3. Cumplimiento del Plan de Desarrollo y modificaciones. Una vez aprobado el
Plan de Desarrollo, el Contratista tendrá derecho a realizar los Servicios para
implementar el Plan de Desarrollo aprobado hasta la terminación del Contrato, y
ejecutará el Plan de Desarrollo con oportunidad y de conformidad con los
Programas de Trabajo.

El Contratista podrá proponer ocasionalmente modificaciones al Plan de
Desarrollo (entre otros, para disminuir los costos esperados, incrementar la
producción, o con base en la Experiencia y Prácticas Prudentes de la Industria),
en cada caso sujeto a la aprobación de PEP conforme a lo previsto en la Cláusula
7.1.

En caso de que las Partes no lleguen a un acuerdo respecto a las modificaciones
propuestas por el Contratista, las Partes podrán solicitar la intervención de un
Experto Independiente. Mientras las Partes no lleguen a un acuerdo sobre la
modificación del Pan de Desarrollo, el Contratista deberá cumplir con el Plan de
Desarrollo aprobado por PEP.

Las modificaciones se documentarán por escrito mediante comunicación hecha de
conformidad con la Cláusula 31 en la que conste la conformidad entre los
representantes de las Partes.

7.4 Reportes de perforación. Dentro de los treinta (30) días siguientes a la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo y mantener registros conforme a lo estipulado en la Cláusula
6.5.

7.5.Pronóstico de producción. El Contratista incluirá en sus Programas de Trabajo
un pronóstico de producción por Pozo, por yacimiento y por Campo.

7.6.Servicios de Producción. El Contratista deberá llevar a cabo los Servicios de
Producción necesarios, acordes con los volúmenes de producción pronosticados.

7.7. Instalaciones de Entrega. Siempre que sea posible y conveniente, el Contratista
deberá utilizar la infraestructura existente dentro y/o fuera del Área Contractual.

El Contratista deberá diseñar, construir, instalar, mantener y operar oportuna y
eficientemente todas las Instalaciones de Entrega, sin perjuicio de lo estipulado en
la Cláusula 19.3. A las Instalaciones de Entrega se les aplicarán las estipulaciones
previstas para los Materiales en la Cláusula 13.

En el caso que en el Área Contractual o fuera de ella existan Instalaciones de
Entrega construidas con anterioridad a la Fecha Efectiva, el Contratista deberá
proponer a PEP el uso, mantenimiento o Abandono de dichas instalaciones,

CANTES
o _ Contrato No. 424103814
Área Contractual Soledad

considerando las acciones que deberán tomarse conforme a la Experiencia y
Prácticas Prudentes de la Industria. PEP asumirá las responsabilidades por las
Instalaciones de Entrega a que se refiere este inciso, de conformidad con el
resultado que arroje el estudio ambiental inicial previsto en la Cláusula 14.3.

Asimismo, para el caso de Instalaciones de Entrega ubicadas fuera del Área
Contractual, las correspondientes obligaciones y responsabilidades de las Partes
se señalarán en los procedimientos de recepción estipulados en la Cláusula 12.4.

7.8.Decisión de no proceder con el Plan de Desarrollo. Si el Contratista no
presenta a PEP para su aprobación el Plan de Desarrollo antes del término del
periodo de noventa (90) días a que se hace referencia en la Cláusula 7.1, el
Contrato se dará por terminado automáticamente y se considerará que el
Contratista ha renunciado a todos sus derechos derivados del Contrato, sin
derecho a recibir pago alguno distinto de la Remuneración por parte de PEP.

_ Cláusula 8
Área Contractual

8.1. Reducción del Área Contractual. El Área Contractual será reducida conforme a
lo establecido a continuación, en el entendido de que nada de lo previsto en esta
Cláusula 8.1 disminuirá la Obligación de Trabajo correspondiente.

En cualquier momento, mediante comunicación a PEP, el Contratista podrá reducir
una parte del Área Contractual, en el entendido de que la parte del Área
Contractual que sea reducida deberá consistir en una o dos áreas de Sectores
contiguos, organizados en uno o dos polígonos a ser aprobados por PEP. El
Contratista procurará reducir las partes del Área Contractual en las que no
pretenda realizar Servicios. Las partes que hayan sido reducidas deberán ser
entregadas a PEP, cumpliendo en lo aplicable lo dispuesto en la Cláusula 22.7.

Queda entendido que, independientemente de que se lleven a cabo o no
actividades en la totalidad del Área Contractual, el Contratista será responsable,
conforme al Contrato, de cualquier incidente que ocurra en cualquier parte del
Área Contractual que no haya sido reducida.

8.2. Extensión del Área Contractual. El Contratista podrá solicitar a PEP la extensión
del Área Contractual. En este caso, el Contratista deberá presentar a PEP, para su
aprobación, un Plan de Desarrollo del área a incorporarse al Área Contractual.

La aprobación de la extensión del Área Contractual estará sujeta a: (i) que la
extensión no exceda cincuenta por ciento (50%) el tamaño del Área Contractual
original; (ii) la extensión sea contigua al Área Contractual; (iii) la extensión no
forme parte del área contractual de un contrato que PEP tenga celebrado con un

/ Ry VA
_ Contrato No. 424103814
Área Contractual Soledad

Tercero Contratista; y (iv) el Contratista haya tenido un desempeño adecuado, con
base en los indicadores clave de desempeño indicados en la Cláusula 8.3.

Queda entendido que, en caso de que el Área Contractual sea extendida, la
Obligación de Trabajo será incrementada de conformidad con lo señalado en el

Anexo 5.

8.3.Indicadores clave de desempeño. Cada año, a partir del inicio del Periodo de
Desarrollo, PEP llevará a cabo una evaluación del desempeño del Contratista en la
ejecución de los Servicios. El desempeño se medirá a través de puntos asignados
con base en los indicadores clave de desempeño calculados de conformidad con lo

siguiente.
Indicador |
clave de Ponderador
desempeño
e 1, sila producción observada es mayor a
Productividad 40 la producción programada >
e Producción observada / producción
programada, de otro modo
e 1, siel pago es igual o menor al
presupuestado
Presupuesto 20 a
il e Presupuesto /pagos realizados, de otro
modo
Seguridad 20 e 1, sino hay accidentes fatales
industrial e 0, si hay al menos un accidente fatal
e 1, si hay, al menos un 98% de
» aprovechamiento de Gas
eso 20 e 0, siel aprovechamiento de Gas es
ambienta menor a 98%
(El aprovechamiento de Gas incluye el empleo de
Hidrocarburos de Insumo)

La suma de los puntos obtenidos por el Contratista será considerada para la

aprobación de PEP respecto de la ex

'ensión del Área Contractual,

Las Partes podrán establecer, de mutuo acuerdo, otros indicadores de desempeño
tales como costo de descubrimiento, costo de desarrollo, costo de producción por
Barril e indicadores de confiabilidad, entre otros.

En caso de que el indicador clave de desempeño relativo a protección ambiental
sea menor a uno (1) en más de dos (2) ocasiones consecutivas, el Contratista se
hará acreedor a un ajuste en su facturación del mes inmediato siguiente a la
evaluación del desempeño de acuerdo con lo siguiente:

a) Se calculará el promedio del monto de la Remuneración correspondiente a los
doce (12) meses previos a la evaluación de desempeño.

o Contrato No. 424103814
Área Contractual Soledad

b) El promedio calculado conforme al inciso a) anterior será multiplicado por cero
punto cinco (0.5)

c) De la(s) factura(s) de los mes(es) siguiente(s) se restará la cantidad necesaria
para y hasta cubrir el monto resultante de la operación del inciso c) anterior.

8.4.Acceso al Área Contractual. Queda expresamente convenido que PEP;
directamente o a través de un tercero, tendrá el derecho de acceso al Área
Contractual.

Cualquier acceso al Área Contractual de personal no directamente relacionado
con la realización de los Servicios en el Área Contractual deberá ser coordinado
por PEP, con el objeto de cumplir con las normas de seguridad aplicables y
procurar no interferir en las actividades del Contratista.

Cláusula 9
Unificación e instalaciones conjuntas

9.1. Unificación.

a) En »caso de que cualquier Campo (i) forme parte de una estructura, formación
o depósito que se extienda más allá del límite del Área Contractual, o (ii) sea
parte de un grupo de yacimientos o Campos que, conforme a la Experiencia
y Prácticas Prudentes de la Industria, podría ser considerado como un
Campo, se extienda más allá del límite del Área Contractual, PEP podrá
requerirle al Contratista, mediante comunicación por escrito (ya sea por su
propia iniciativa o mediante la aprobación de una solicitud de desarrollo
unificado presentada por el Contratista conforme a la Cláusula 6.7), que
desarrolle el Campo conjuntamente con PEP o con un Tercero Contratista.

b) Si PEP aprueba la solicitud de desarrollo unificado o si PEP requiere al
Contratista unificar cualquier Campo con PEP o con cualquier Tercero
Contratista de acuerdo con lo previsto en el inciso a) de esta Cláusula 9.1, el
Contratista deberá cooperar con PEP o con el Tercero Contratista, según sea
aplicable, en la preparación de un programa de desarrollo unificado y de un
convenio de unificación para el desarrollo del Campo. Cualquier programa de
desarrollo unificado deberá prever el desarrollo O evaluación
económicamente óptima de las estructuras, formaciones, depósitos o grupo
de yacimientos o Campos, y deberá buscar el mayor beneficio económico
para PEP.

c) Si el Contratista no logra un acuerdo en relación con los términos del
programa de desarrollo unificado y un convenio de unificación con PEP o con
el Tercero Contratista, según sea aplicable, dentro de los cuarenta y cinco
(45) días siguientes a que hubieran comenzado las negociaciones, el

ES

o _ _ Contrato No. 424103814
Área Contractual Soledad

desacuerdo se resolverá de conformidad con lo estipulado en la Cláusula
9.3.

d) Dentro de los treinta (30) días siguientes al acuerdo correspondiente o a la
decisión del Experto Independiente a que se refiere este inciso, el Contratista
entregará a PEP, para su aprobación, la propuesta de programa de
desarrollo unificado y el convenio de unificación que hubieren acordado el
Contratista y el Tercero Contratista, o bien que hubieren sido decididos por el
Experto Independiente.

e) El Contratista no ejecutará programa de desarrollo unificado alguno ni
realizará modificaciones al mismo a menos que (i) el programa de desarrollo
unificado y el convenio de unificación (o sus modificaciones) hayan sido
aprobados por PEP, o (ii) dicho convenio o modificación esté expresamente
condicionado a la aprobación de PEP.

f La porción unificada del Campo a cargo del Contratista conforme a cualquier
programa de desarrollo unificado aprobado por PEP, será considerada para
todos los efectos como un Campo en el Área Contractual, sujeto a las
estipulaciones del Contrato.

g) El Contratista acuerda que de ser un “tercero contratista” bajo los términos
de otro contrato para producción de hidrocarburos celebrado entre PEP y un
Tercero Contratista, cumplirá con las estipulaciones aplicables en dicho
contrato y, en particular, estará obligado a la decisión de un experto
independiente en relación con una unificación.

h) Ninguna unificación aprobada por PEP conforme al Contrato será
considerada una cesión para efectos de lo previsto en la Cláusula 23.1.

9.2. Instalaciones.

a) Sujeto a disponibilidad de capacidad y siempre que no se afecten las
condiciones operativas, PEP podrá requerirle al Contratista, mediante
comunicación por escrito (ya sea por su propia iniciativa o con base en la
aprobación de una solicitud de uso de instalaciones conjuntas presentada
por el Contratista conforme a la Cláusula 6.7), que la infraestructura e
instalaciones existentes en el Área Contractual sean utilizadas
conjuntamente con PEP o con un tercero designado por PEP si: (i) un
Campo dentro del Área Contractual no puede ser considerado comercial sin
la conexión o utilización de alguna parte de la infraestructura y/o
instalaciones relacionadas con el desarrollo de otro Campo que está dentro
de un área a cargo de PEP o de un Tercero Contratista, o (ii) un Campo que
está dentro de un área a cargo de PEP o de un Tercero Contratista no puede
ser considerado comercial sin la conexión o utilización de alguna parte de la
infraestructura y/o instalaciones relacionadas con algún Campo dentro del
Área Contractual.

AN
A > - _ Contrato No. 424103814
Área Contractual Soledad

b)  PEP podrá requerirle al Contratista, mediante comunicación por escrito (ya
sea por su propia iniciativa o con base en la aprobación de una solicitud de
uso de instalaciones conjuntas presentada por el Contratista conforme a la
Cláusula 6.7), que coopere con PEP, con un Tercero Contratista, o con un
tercero designado por PEP en las operaciones necesarias para diseñar y
construir, así como para conectar y conjuntamente utilizar, infraestructura y/o
instalaciones, si en la ausencia de dicho diseño, construcción, conexión o
utilización conjunta (i) un Campo en el Área Contractual no puede ser
considerado comercial o (ii) un Campo que está dentro de un área a cargo de
PEP o de un Tercero Contratista no puede ser considerado como comercial.

c) El Contratista deberá cooperar con PEP o con el Tercero Contratista, según
sea aplicable, en la preparación de un convenio sobre las instalaciones e
infraestructura conjunta que se requiera para la conexión, uso y, en su caso,
el diseño y construcción de dichas instalaciones e infraestructura. Dicho
convenio deberá incluir todos los aspectos que típicamente se cubren en ese
tipo de acuerdos, incluyendo, entre otros, derechos de acceso, capacidad, y
distribución de capital, costos y gastos de operación.

d) Dentro de los treinta (30) días siguientes al acuerdo correspondiente o
decisión del Experto Independiente a que se refiere este inciso, el Contratista
entregará a PEP, para su aprobación, la propuesta de convenio de
infraestructura conjunta que hubiere acordado con el tercero nombrado por
PEP o con el Tercero Contratista, o bien que hubiere sido decidido por el
Experto Independiente.

e) El Contratista no celebrará convenio sobre instalaciones conjuntas ni
realizará modificaciones al mismo a menos que (i) el convenio sobre
instalaciones conjuntas (o sus modificaciones) haya sido aprobado por PEP,
o (ii) dicho convenio o modificación esté expresamente condicionado a la
aprobación de PEP.

f) En caso de uso de instalaciones conjuntas, PEP pagará al Contratista con
base en lo establecido en los términos y condiciones del convenio de
infraestructura conjunta celebrado entre el Contratista y un Tercero
Contratista o un tercero designado por PEP.

9.3. Desacuerdo sobre unificación o instalaciones conjuntas.

a) Cualquier desacuerdo entre las Partes respecto a las Cláusulas 9.1 ó 9.2,
será sometido en primera instancia y en cualquier momento al Grupo
Directivo, el cual procurará resolver dicha diferencia.

b) En caso de que el Grupo Directivo no pueda resolver las diferencias y no
haya un acuerdo entre el Contratista y PEP o el Tercero Contratista o el
tercero nombrado por PEP, según sea aplicable, dentro de los tres (3) meses
siguientes al comienzo de la negociación correspondiente, PEP solicitará que
se nombre a un Experto Independiente de conformidad con la Cláusula 25.3.

OATES
o _ Contrato No. 424103814
Area Contractual Soledad

c) Una vez emitido el dictamen del Experto Independiente y con la aprobación
de PEP al programa de desarrollo unificado y convenio de unificación o
convenio de infraestructura conjunta a que se refieren las Cláusulas 9.1(d) o
9.2(d), según corresponda, el Contratista deberá proceder sin retraso con los
Servicios de Desarrollo de conformidad con los términos acordados en el
programa de desarrollo unificado y convenio de unificación o convenio de
infraestructura conjunta, según sea aplicable.

d) La negativa del Contratista a participar en el procedimiento del Experto
Independiente o a realizar el programa de desarrollo unificado y a celebrar el
convenio de unificación o el convenio de infraestructura conjunta de acuerdo
con lo previsto por el dictamen del Experto Independiente, tendrá como
consecuencia automática la reducción de los Sectores de la parte del Área
Contractual en la que se encuentre el Campo a ser unificado o en la que se
encuentran o serían construidas las instalaciones.

Cláusula 10
Programas de Trabajo

10.1. Programas de Trabajo. El Contratista deberá presentar a PEP, para su
aprobación, Programas de Trabajo para los Servicios, incluyendo Abandono.
Durante el Periodo Inicial, el Programa de Trabajo deberá cumplir con el Programa
Inicial, mientras que durante el Periodo de Desarrollo, los Programas de Trabajo
deberán cumplir con el Plan de Desarrollo y con la Obligación de Trabajo. Todos
los Programas de Trabajo deberán cumplir con los Procedimientos de Registro
Financiero, la Experiencia y Prácticas Prudentes de la Industria, las Leyes
Aplicables y los demás términos y condiciones previstos en el Contrato, incluyendo
compromisos de unificación y de infraestructura conjunta.

Salvo por el programa del Periodo Inicial conforme a la Cláusula 10.2, el
Contratista deberá presentar el Programa de Trabajo de cada año a más tardar el
31 de octubre del año anterior; no obstante, para efectos de planeación de PEP, el
Contratista presentará una versión preliminar a más tardar el 30 de junio del año
anterior.

En caso de que el Contratista entregue a PEP la Comunicación de Continuación,
también deberá entregar un programa de actividades a realizar los primeros ciento
veinte (120) días del Periodo de Desarrollo.

10.2. Programa del Periodo Inicial. A más tardar un (1) mes después de la Fecha
Efectiva, el Contratista deberá presentar a PEP, para su aprobación, el Programa
de Trabajo para el Periodo Inicial, el cual deberá incluir los Servicios a realizar
durante dicho periodo y deberá cumplir con el Programa Inicial.

CEA
EN _ Contrato No. 424103814
Área Contractual Soledad

10.3. Contenido de Programas de Trabajo. Los Programas de Trabajo deberán
contener, según sea aplicable, lo señalado en el Anexo 14.

10.4. Aprobación de Programas de Trabajo; modificaciones de PEP. En su caso,
a más tardar dentro de los treinta (30) días siguientes a la presentación de un
Programa de Trabajo, PEP aprobará el Programa de Trabajo o formulará y
comunicará al Contratista, a la brevedad posible, cualquier objeción u observación
que tuviera sobre el correspondiente Programa de Trabajo. Queda entendido que
PEP deberá aprobar los Programas de Trabajo siempre y cuando cumplan con: (i)
el Programa Inicial o la Obligación de Trabajo y el Plan de Desarrollo, según
corresponda; (ii) las estipulaciones previstas en los Procedimientos de Registro
Financiero y los demás términos y condiciones del Contrato; (iii) la Experiencia y
Prácticas Prudentes de la Industria; y (iv) las Leyes Aplicables. El Contratista no
podrá llevar a cabo Servicios no incluidos en un Programa de Trabajo aprobado,
excepto en caso de emergencia. PEP tendrá un plazo máximo de treinta (30) días
a partir de la presentación del Programa de Trabajo por parte del Contratista para
comunicar al Contratista por escrito la no aprobación del Programa de Trabajo.

PEP sólo podrá negar la aprobación del Programa de Trabajo en el caso de que el
Programa de Trabajo: (i) no cumpla con el Programa Inicial o la Obligación de
Trabajo, según corresponda; (ii) modifique el Plan de Desarrollo, en su caso; o (iii)
incluya condiciones que, en términos del Contrato, requieran aprobación previa de
PEP sin que éstas hubieren sido aprobadas.

El Contratista deberá modificar cualquier Programa de Trabajo que hubiese sido
objetado o que hubiera recibido comentarios por parte de PEP, para someterlo
nuevamente a su aprobación. Las modificaciones a los Programas de Trabajo se
documentarán mediante comunicación hecha de conformidad con la Cláusula 31
en la que conste la conformidad entre los representantes de las Partes.

En caso de diferencias entre las Partes en cuanto a la integración de los
Programas de Trabajo, PEP los podrá aprobar parcialmente, mientras se llevan a
cabo las modificaciones y acuerdos procedentes de conformidad con lo señalado
en el Contrato.

Asimismo, PEP contará con cinco (5) días contados a partir de que el Contratista
entregue a PEP la Comunicación de Continuación para aprobar el programa de
actividades a realizar durante los primeros ciento veinte (120) días del Periodo de
Desarrollo.

10.5. Asuntos no sujetos a aprobación de PEP. Atento a lo estipulado en las
Cláusulas 2.2 y 16.3, especialmente su inciso (ii), para que PEP se beneficie de la
tecnología y mejores prácticas, será atribuible y responsabilidad exclusiva del
Contratista y, por tanto, no estará sujeto a aprobación por parte de PEP lo
siguiente: (i) especificaciones técnicas; (ii) el diseño y atributos de los Pozos e
instalaciones; (iii) la ingeniería, diseño o construcción de instalaciones de
recolección y producción en el Área Contractual; y (iv) propuestas para la

IS

—— a _ Contrato No. 424103814
Área Contractual Soledad

operación de los Pozos e instalaciones de recolección y producción en el Área
Contractual.

10.6. Modificaciones del Contratista. El Contratista no podrá hacer modificaciones,
sin el consentimiento por escrito de PEP, a los Programas de Trabajo aprobados
en aspectos distintos a los asuntos a que se refiere la Cláusula 10.5. Si es útil para
los Servicios, el Contratista podrá solicitar a PEP su aprobación para modificar un
Programa de Trabajo aprobado, en cuyo caso dicha solicitud deberá describir la
racionalidad y los beneficios de la modificación propuesta. PEP formulará y
comunicará al Contratista cualquier objeción u observación que pueda tener
respecto a las modificaciones propuestas, en el entendido de que PEP deberá
aprobar en un término de quince (15) días las modificaciones propuestas si el
Contratista demuestra que dichas modificaciones: (i) cumplen con el Programa
Inicial, la Obligación de Trabajo y el Plan de Desarrollo, según corresponda; (ii)
cumplen con los Procedimientos de Registro Financiero y los demás términos y
condiciones del Contrato; (iii) cumplen con la Experiencia y Prácticas Prudentes de
la Industria; (iv) cumplen con las Leyes Aplicables; y (v) no tendrán un efecto
adverso en el medio ambiente. No obstante lo anterior, PEP podrá objetar las
modificaciones a un Programa de Trabajo si las condiciones técnicas o
económicas así lo justifican. En tanto las Partes no lleguen a un acuerdo respecto
de las modificaciones propuestas, el Contratista deberá cumplir con el Programa
de Trabajo originalmente aprobado.

10.7. Programas de trabajo preliminares. Para el Periodo de Desarrollo, el
Contratista deberá preparar y presentar a PEP, para su conocimiento, junto con los

Programas de Trabajo mencionados en esta Cláusula 10, los programas de trabajo
preliminares para los dos (2) años siguientes, estableciendo las actividades que el
Contratista planea llevar a cabo durante dichos años.

10.8. Informes de avance. El Contratista proporcionará a PEP, dentro de los diez
(10) días siguientes al final de cada mes calendario, un informe de avance de las
obras relacionadas con los Servicios durante el mes inmediato anterior, dicho
informe deberá incluir lo siguiente:

a) Un informe que muestre el estado real de los Servicios, para cada uno de los
principales componentes del Programa Inicial o de la Obligación de Trabajo,
según sea el caso;

b) Un informe de ingeniería que describa las actividades críticas realizadas y,
en su caso, los retrasos o desviaciones observados o esperados, y las
medidas que se proponen para corregirlos;

c) Un informe que resuma las dificultades encontradas en los Pozos y que
pudieran retrasar la adquisición de información, la producción de
Hidrocarburos o cualquier Programa de Trabajo aprobado, y las medidas que
se proponen para resolver dichas dificultades;

CATS
o — - Contrato No. 424103814
Área Contractual Soledad

d) Un informe indicando los resultados de los estudios, pruebas tecnológicas o
de otro tipo, análisis o reportes técnicos relevantes relacionados con los
Servicios realizados en el Área Contractual durante el mes;

e) Un informe relativo a las Instalaciones de Entrega que resuma las
dificultades encontradas en el sitio y las medidas para resolver dichas
dificultades;

f Una descripción de cualquier actividad que el Contratista considere relevante
para el mejor entendimiento del yacimiento y la optimización de su desarrollo;

y

g) Un informe que resuma el cumplimiento del Contratista con los
procedimientos de aseguramiento de calidad, aplicación del sistema de
gestión de seguridad, salud y protección ambiental y un reporte de las
acciones realizadas en materia de desarrollo sustentable.

10.9. Documentación. El Contratista deberá presentar toda la documentación e
información que PEP solicite en términos de la Cláusula 29.1. PEP tendrá acceso
irrestricto a (i) toda la información técnica relacionada con los Servicios, y (ii) al
Área Contractual, para verificar la ejecución de los Servicios

Cláusula 11
Presupuestos y Gastos Elegibles

11.1. Presupuestos. Junto con la presentación de cada Programa de Trabajo, el
Contratista deberá presentar a PEP, conforme a los Procedimientos de Registro
Financiero, un presupuesto de los Gastos asociados a la ejecución del Programa
de Trabajo. Todos los proyectos de Presupuesto presentados a PEP para su
revisión deberán ser comercialmente viables o razonables y consistentes con los
requisitos del Contrato (incluyendo los Procedimientos de Registro Financiero) y
con la Experiencia y Prácticas Prudentes de la Industria. Los proyectos de
Presupuesto deberán incluir un estimado de los Gastos necesarios para ejecutar
los Servicios descritos en el correspondiente Programa de Trabajo y tendrán el
alcance suficiente para permitir a PEP una evaluación adecuada. Las
aprobaciones para Gastos a que se refieren los Procedimientos del Registro
Financiero, considerarán los Presupuestos a que se refiere esta cláusula.

11.2. Presupuestos preliminares. Para el Periodo de Desarrollo, el Contratista
deberá preparar y presentar a PEP, junto con el Presupuesto mencionado en la
Cláusula 11.1, los presupuestos preliminares para los dos (2) años siguientes,
señalando el monto estimado de los Gastos en los que el Contratista espera
incurrir durante dichos años, en relación con los programas de trabajo preliminares

a que se refiere la Cláusula 10.7.
30 , ) NS Ys

SS
o _ Contrato No. 424103814
Área Contractual Soledad

11.3. Modificaciones. El Contratista no podrá modificar al Presupuesto aprobado sin
el consentimiento previo por escrito de PEP. El Contratista podrá solicitar a PEP su
aprobación para modificar un Presupuesto, en cuyo caso dicha solicitud deberá
describir la racionalidad y los beneficios de la modificación propuesta. PEP
formulará y comunicará al Contratista cualquier objeción u observación que pueda
tener respecto a las modificaciones propuestas. En caso de que las Partes no
lleguen a un acuerdo respecto de las modificaciones propuestas, el Presupuesto
permanecerá sin cambio. Se entiende que la aprobación de PEP a las
modificaciones de las actividades incluidas en el Plan de Desarrollo o en cualquier
Programa de Trabajo, no constituyen ni implican por sí mismas la aprobación
automática de PEP a una modificación del Presupuesto correspondiente.

11.4. Contabilidad de los Gastos Elegibles. Toda operación contable relacionada
con los Gastos Elegibles, cualquiera que sea la moneda empleada y lugar de pago,
deberá ser consignada en la Cuenta Operativa conforme a lo establecido en los
Procedimientos de Registro Financiero.

11.5. Gastos Recuperables. Los Gastos Elegibles serán considerados Gastos
Recuperables únicamente cuando se cubran los requisitos previstos por los
Procedimientos de Registro Financiero y de conformidad con lo estipulado en el
Anexo 3.

11.6. Revisión de PEP. PEP, directamente o a través de un tercero, incluyendo los
órganos de evaluación corporativa, tendrá derecho de revisar, inspeccionar, auditar
o cuestionar la Cuenta Operativa, los Gastos Elegibles, los informes del Contratista
o los informes de auditoría, de acuerdo con los términos y condiciones previstos en
los Procedimientos de Registro Financiero.

11.7. Obligación de mantener registros. El Contratista deberá mantener en México,
por un plazo no menor a seis (6) años, los libros de contabilidad relacionados con
los Servicios, así como los soportes y evidencias de dichos libros y los registros en
los cuales se aprecian las operaciones en la Cuenta Operativa.

El Contratista deberá contar con un sistema electrónico de manejo de información
que permita la transferencia automática de información de las operaciones de la
Cuenta Operativa a PEP; tal sistema electrónico deberá ser aprobado por PEP, y
deberá mantener los registros durante el plazo del Contrato y hasta el finiquito.

Cláusula 12
Nominación y medición de los Hidrocarburos

12.1. Volumen y calidad. El volumen y la calidad de los Hidrocarburos Netos
deberán medirse, monitorearse y determinarse de forma continua por parte de PEP

CTD
- _ Contrato No. 424103814
Área Contractual Soledad

en los Puntos de Medición, de acuerdo con el Manual API, las Leyes Aplicables y
el Anexo 6. Ocasionalmente, PEP podrá solicitar la medición de volumen y calidad
de los Hidrocarburos a boca de Pozo, en cuyo caso, el Contratista deberá
suministrar e instalar el equipo adicional necesario para llevar a cabo dichas
mediciones.

12.2. Nominación. Cada que sea necesario, las Partes acordarán una cantidad y
calidad de Hidrocarburos Producidos, señalando el volumen correspondiente a los
Hidrocarburos de Insumo. Al acordar la nominación, se deberá considerar la
capacidad de las Instalaciones Después del Punto de Medición, en el entendido de
que PEP es el único responsable de contar con la capacidad e infraestructura
necesarias para recibir la producción del Área Contractual y de que no podrá
invocar, salvo en caso de Caso Fortuito o Fuerza Mayor, falta de capacidad o
problemas de infraestructura fuera del Área Contractual para solicitar la reducción
de los volúmenes de Hidrocarburos Producidos. Las diferencias entre los
volúmenes nominados y los volúmenes medidos serán analizadas por el Grupo
Directivo.

12.3. Recepción de Hidrocarburos Netos. Los Hidrocarburos Netos se entregarán a
PEP en los Puntos de Medición y según lo determine PEP.

12.4. Procedimientos de recepción. A más tardar treinta (30) días después de la
Fecha Efectiva, las Partes deberán reunirse para convenir procedimientos de
entrega/recepción de los Hidrocarburos Netos. Dichos procedimientos deberán
regular la programación, almacenamiento, medición, monitoreo de calidad y
transporte de los Hidrocarburos Netos entregados en los Puntos de Medición.
Ocasionalmente, las Partes podrán acordar modificar o establecer nuevos
procedimientos. Los procedimientos deberán cumplir con lo previsto en el Contrato,
el Manual API, la Experiencia y Prácticas Prudentes de la Industria y las Leyes
Aplicables, y desarrollarán, entre otros, los siguientes temas: (i) definición de
pronósticos de producción promedio diario para el año correspondiente; (ii)
programación de entrega/recepción; (iii) medidas de seguridad y protección
ambiental, (iv) calidad de los Hidrocarburos, (v) manejo del agua residual, y (vi)
obligaciones y responsabilidades para el caso de que el Punto de Medición se
encuentre ubicado fuera del Área Contractual.

12.5. Equipo de medición. El equipo de medición será suministrado por el
Contratista y deberá contar con la aprobación de PEP, quien verificará el
cumplimiento con los requisitos técnicos y legales, y con la Experiencia y Prácticas
Prudentes de la Industria.

12.6. Instalación, mantenimiento y calibración del equipo de medición. La
instalación, mantenimiento y calibración de los equipos de medición estarán a

cargo del Contratista, bajo la estricta autorización y supervisión de PEP. La

3 Lo NN

A _ Contrato No. 424103814
Área Contractual Soledad

confirmación metrológica y la calibración-ajuste deberán realizarse a través de una
entidad acreditada ante una entidad oficial en metrología y aceptada por PEP. PEP
podrá instalar medidores adicionales para verificar el funcionamiento de los
medidores instalados por el Contratista.

12.7. Certificación del equipo de medición. Los equipos de medición deberán
contar con el certificado de origen correspondiente. La confirmación metrológica de
que los equipos de medición están aptos y miden los volúmenes y la calidad de
Hidrocarburos dentro de los parámetros de exactitud establecidos por PEP, se
realizará cada mes, con cargo al Contratista, por una compañía acreditada ante
una entidad oficial en metrología y aceptada por PEP. El Contratista se cerciorará
de que dicha compañía acreditada entregue a PEP los resultados de cada
calibración-ajuste a más tardar tres (3) días después de realizada.

12.8. Registros. El Contratista deberá llevar registros completos y exactos de todas
las mediciones de los Hidrocarburos Netos, debiendo entregar a PEP copia fiel de
dichos registros, según PEP se los requiera. En todo momento, los representantes
de PEP tendrán acceso a dichos registros y derecho a inspeccionar y examinar los
equipos de medición y gráficos, así como a ser testigos, conjuntamente con el
Contratista, de las pruebas de calibración en los periodos acordados con la
finalidad de establecer los factores admisibles de corrección por temperatura,
presión, gravedad específica y otros. Todos los registros que se utilicen para
efectos de pago de la Remuneración deberán contar con la aprobación de PEP.

12.9. Mal funcionamiento del equipo de medición. Si como resultado de cualquier
examen o prueba resulta que cualquiera de los componentes de los equipos de
medición está fuera de las especificaciones, descompuesto o ajustado
incorrectamente, el Contratista deberá repararlo inmediatamente y asegurase de
que se encuentra en correcto estado de funcionamiento en un plazo no mayor a
setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
comunicación de este hecho por parte de PEP. En los términos de esta cláusula,
en ningún caso se permitirá que el flujo de Hidrocarburos se efectúe sin control. Si
(i) una prueba o inspección establece que un medidor es inexacto o impreciso por
más/menos cero punto tres por ciento (0.3%) o (ii) un medidor no ha estado
funcionando, entonces las Partes realizarán un ajuste para corregir la inexactitud o
imprecisión de las mediciones hechas por el medidor defectuoso en el periodo
durante el cual se encuentre la inexactitud o imprecisión o el medidor haya estado
sin funcionar. En caso de que el periodo de inexactitud o imprecisión o de la falla
en el funcionamiento no pudiere ser determinado mediante pruebas o inspección,
la siguiente metodología deberá ser utilizada:

a) Las Partes tratarán en convenir un ajuste apropiado, considerando la
Experiencia y Prácticas Prudentes de la Industria.

b) Si las Partes no llegaren a un acuerdo en cuanto al ajuste apropiado en un
plazo de cinco (5) días contados a partir de que se hubiere descubierto la

TRAS
- _ Contrato No. 424103814
Área Contractual Soledad

inexactitud o falla en el funcionamiento, según sea el caso, la medición se
realizará mediante la utilización de medidores de respaldo apropiados y
proporcionados por PEP, siempre que dichos medidores hubieren sido
instalados y probados de la misma forma que los medidores instalados por el
Contratista.

c) En caso de que PEP no proporcione medidores de respaldo o de que los
proporcionados presenten fallas o inexactitudes por más/menos cero punto
tres por ciento 0.3%, la medición se realizará usando medidores de respaldo
apropiados proporcionados por el Contratista, siempre que dichos medidores
de respaldo hubieren sido instalados y probados de conformidad con el
Contrato.

En los casos a que se refieren los incisos b) y c), se recalculará la cantidad de
Hidrocarburos conforme a lo siguiente: (i) el tiempo transcurrido desde la última
prueba correcta del medidor será dividido entre dos y (ii) se ajustarán las
cantidades de Hidrocarburos correspondientes a la segunda mitad conforme al
volumen promedio diario de los Hidrocarburos medidos durante los siguientes diez
(10) días a partir de que se cuente con los medidores en correcto funcionamiento.

En la medida en que el periodo de ajuste incluya un periodo de entrega respecto
del cual se hubiera pagado la Remuneración, las mediciones ya corregidas de
conformidad con esta Cláusula 12.9 serán utilizadas para recalcular la cantidad
debida por el periodo de inexactitud. Si, como consecuencia de la aplicación de las
mediciones corregidas, PEP es requerido a pagar cualquier cantidad al
Contratista, PEP deberá pagar dicha cantidad junto con el pago de la siguiente
factura. En caso de que, como resultado de la aplicación de las mediciones
corregidas, el Contratista esté requerido de pagar cualquier cantidad a PEP, dicha
cantidad será descontada de la(s) factura(s) siguiente(s) mes(es).

12.10. Reemplazo del equipo de medición. Si el Contratista decide, por causas
debidamente justificadas, reemplazar cualquier instrumento o aparato de medición,
lo comunicará a PEP con dos (2) Días Hábiles de anticipación para que sus
representantes estén presentes cuando la operación se lleve a cabo.

Cláusula 13
Materiales

13.1. Propiedad y uso de Materiales. Cuando por motivo de la prestación de los
Servicios se requieran Materiales con carácter de activo fijo tales como
Instalaciones Principales, Instalaciones de Entrega o cualquier bien en
construcción, estos Materiales se proporcionarán a PEP como parte de los
Servicios. Tales Materiales pasarán automáticamente a ser propiedad de PEP; el
Contratista deberá llevar a cabo cualquier acto necesario o apropiado para que

— Contrato No. 424103814
Área Contractual Soledad

PEP detente la propiedad de dichos Materiales; el registro de dicha transferencia
se realizará conforme a lo estipulado en los Procedimientos de Registro
Financiero. Queda entendido que la Remuneración única por la ejecución de los
Servicios a la que se refiere la Cláusula 16 considera, en su caso, la transferencia
de Materiales a que se refiere este párrafo.

Durante el tiempo en que el Contratista esté ejecutando los Servicios en el Área
Contractual, el Contratista tendrá el derecho de usar dichos Materiales, sin cargo
alguno, en el entendido de que el Contratista no podrá usar dichos Materiales para
un objeto distinto a los Servicios de acuerdo con este Contrato.

Se excluye de esta estipulación a los Materiales arrendados por el Contratista con
autorización de PEP o que sean propiedad de los Subcontratistas.

13.2. Arrendamiento. El Contratista podrá arrendar Materiales para la realización de
los Servicios, siempre que así esté aprobado en los Programas de Trabajo.

13.3. Mantenimiento. Durante la vigencia del Contrato, el Contratista mantendrá
todos los Materiales y todas las instalaciones del Área Contractual en buen estado
de funcionamiento de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria y las recomendaciones de los fabricantes de los equipos. Para tal
mantenimiento de las instalaciones, el Contratista deberá considerar lo estipulado
en la Cláusula 19.3.

13.4. Materiales de PEP. Para la ejecución de los Servicios, el Contratista tendrá
derecho, sin costo alguno, a usar los Materiales, así como los activos fijos incluidos
en el Anexo 1 y que hubieran sido transferidos al Contratista en la transición a que
se refiere la Cláusula 5.1. Los cuales serán puestos a disposición del Contratista,
siendo responsabilidad y obligación del Contratista su buen uso, custodia,
mantenimiento y reposición, de ser el caso.

Cláusula 14
Otras obligaciones y derechos de las Partes

14.1. Obligaciones adicionales del Contratista. Con independencia de otras
obligaciones estipuladas en este Contrato, el Contratista:

a) adoptará, a su sola discreción, una organización apropiada para alcanzar con
éxito el objeto del Contrato y cumplir con sus obligaciones conforme al
mismo;

b) coordinará la ejecución de los Servicios de acuerdo con el Plan de
Desarrollo, los Programas de Trabajo y Presupuestos aprobados por PEP,
conforme a lo que determinen la Experiencia y Prácticas Prudentes de la
Industria, el sistema de gestión de seguridad, salud y protección ambiental,

CADA
c)

d)

e)

9)

Y)

k)

- _ Contrato No. 424103814
Area Contractual Soledad

así como con los demás términos y condiciones del Contrato y con las Leyes
Aplicables;

suministrará todos los recursos técnicos, financieros y otros recursos de
cualquier otra naturaleza, así como todo el personal necesario para la
ejecución de los Servicios;

obtendrá oportunamente todos los Materiales requeridos para la ejecución de
los Servicios y se asegurará de que sean adecuados para su objeto;

obtendrá oportunamente y pagar todos los permisos de cualquier autoridad
gubernamental y ambiental necesarios para la ejecución de los Servicios,
incluyendo, en forma enunciativa y no limitativa, los indicados en el Anexo 9,
pero excluyendo los que expresamente se indican como responsabilidad de
PEP en el propio Anexo 9;

obtendrá oportunamente y pagará, de conformidad con lo señalado en el
Anexo 9, todos los permisos de acceso y ocupación superficial, derechos de
paso o uso y servidumbres requeridos para los Servicios;

contará con un establecimiento permanente en México y estará registrado
ante el Registro Federal de Contribuyentes;

mantendrá en México registros completos de todos los Servicios ejecutados
conforme a este Contrato;

entregará a PEP la información que éste le requiera, datos e interpretaciones
relacionadas con los Servicios, tales como datos científicos y técnicos
obtenidos en razón de sus trabajos; perfiles eléctricos, sónicos, radiactivos;
cintas y líneas sísmicas; muestras de Pozos; núcleos; formaciones; mapas;
informes topográficos, geológicos, geofísicos, geoquímicos y de perforación;
químicos empleados en la perforación o fractura, así como cualquier otra
información similar e informes de evaluación geológica, geofísica y del
yacimiento; entre otros, junto con los documentos correspondientes;

entregará a PEP toda la información sobre la existencia de recursos mineros,
hidráulicos y de otros tipos que se descubran como resultado de los
Servicios, y se abstendrá de extraer y de afectar de cualquier forma los
recursos naturales distintos de los Hidrocarburos que se descubran en el
Área Contractual, aunque éstos se hubiesen descubierto durante la
búsqueda de Hidrocarburos;

entregará a PEP toda la información sobre la existencia de vestigios
arqueológicos que se descubran como resultado de los Servicios y se
abstendrá de extraerlos del Área Contractual y de afectarlos de cualquier
forma, aunque éstos se hubiesen descubierto durante la búsqueda de
Hidrocarburos;

se abstendrá de perforar, desde el Área Contractual, Pozo alguno que pueda
atravesar la proyección vertical del Área Contractual, sin el consentimiento
expreso y por escrito de PEP; en caso de tal perforación sin el

30 fr NN

s
”
m)

n)

o)

p)

9

”

s)

t

w)

Contrato No. 424103814
Área Contractual Soledad

consentimiento de PEP, el volumen de Hidrocarburos proveniente de dicho
Pozo no será considerado como Hidrocarburos Producidos, y cualquier
Gasto relacionado con dicho Pozo no será considerado como Gastos
Elegibles;

identificará cada Pozo con su número de referencia e incluir dicho número en
todos los mapas, planos y otros registros similares mantenidos por el
Contratista;

taponará, conforme a la Experiencia y Prácticas Prudentes de la Industria,
los Pozos antes de su Abandono a fin de evitar contaminación, daños al
medio ambiente o posibles daños a los depósitos de Hidrocarburos;

facilitará que los representantes de PEP y de cualquier otra autoridad puedan
realizar inspecciones de los Servicios y de las instalaciones, oficinas,
registros y libros contables, así como de la información relacionada con los
Servicios;

asegurará que los Hidrocarburos descubiertos en el Área Contractual no se
derramen o desperdicien en cualquier otra forma;

evitará el daño a los estratos y formaciones que contengan Hidrocarburos y a
los mantos que contengan depósitos de agua, conforme a la Experiencia y
Prácticas Prudentes de la Industria;

mantendrá informados al Grupo Directivo y a PEP sobre el desarrollo de los
Servicios durante la vigencia del Contrato, mediante los informes previstos
en el Contrato o cualquier otro informe que resulte apropiado;

empleará personal calificado, así como Materiales y tecnología de punta, de
acuerdo con la Experiencia y Prácticas Prudentes de la Industria;

proveerá a los representantes de PEP las facilidades necesarias para el
ejercicio de sus derechos bajo este Contrato;

adoptará y se asegurará que sus Subcontratistas adopten medidas
apropiadas, ajustándose al sistema de gestión de seguridad, salud y
protección ambiental contemplado en el Plan de Desarrollo, para proteger,
conforme a las Leyes Aplicables, la vida, el derecho de propiedad,
sembradíos, cosechas, pesca, flora y fauna silvestre, vestigios arqueológicos
y otros derechos vinculados a la protección social y del medio ambiente;

comunicará inmediatamente a PEP de cualesquiera procedimientos
judiciales o administrativos en que se vea envuelto en relación con el
Contrato o con los Servicios;

tomará las medidas pertinentes en las situaciones de emergencia y de Caso
Fortuito o Fuerza Mayor (incluyendo explosiones, reventones, fugas u otros
incidentes que causen o pudieran causar daño al ambiente o presenten o
puedan presentar una amenaza a la seguridad y salud de las Personas) con
el fin de mitigar sus efectos, y reportará a PEP, con el detalle apropiado, la
situación de emergencia y las medidas tomadas al respecto;

Y Fa
_ Contrato No. 424103814
Área Contractual Soledad

x) tomará las medidas pertinentes para prevenir o mitigar pérdidas o daños y
remediar cualquier daño causado por los Servicios;

y) entregará a PEP, cada año, un informe de reservas que contenga la memoria
de cálculo de las reservas probadas, probables y posibles de Hidrocarburos
existentes en el Área Contractual, y que considerará los costos de inversión y
operación para su desarrollo; tal informe de reservas deberá ser preparado
por cuenta del Contratista conforme a la Experiencia y Prácticas Prudentes
de la Industria, y estar certificado por una empresa independiente, de
capacidad y prestigio internacionalmente reconocido en el ramo, propuesta
por el Contratista y aprobada por PEP; y

z) entregará a PEP, al menos cada dos años, un informe de las condiciones
ambientales y de las comunidades ubicadas o cercanas al Área Contractual;
dicho informe deberá ser preparado por una empresa o institución
independiente, de capacidad y prestigio en el ramo, previamente autorizada
por PEP.

14.2. Responsabilidad ambiental del Contratista. El Contratista será el único

responsable del cumplimiento de todas las obligaciones, compromisos y
condicionantes ambientales previstos por las Leyes Aplicables, la Experiencia y
Prácticas Prudentes de la Industria y las autorizaciones emitidas por las
autoridades ambientales, así como de los daños o afectaciones que cause al
medio ambiente provocados por el manejo de sustancias, fluidos, combustibles o
lubricantes que se empleen o estén en su posesión o bajo control del Contratista
para la prestación de los Servicios; por lo que el Contratista será responsable de
su remediación, restauración y compensación de reclamos que se originen hasta
donde sea necesario, y estará obligado a efectuar las labores y a tomar todas las
medidas que impongan las autoridades ambientales, así como a realizar de
manera inmediata las acciones necesarias para la remediación y
descontaminación que correspondan, sin perjuicio de su responsabilidad frente a
terceros y frente a las autoridades competentes. Sin perjuicio de la responsabilidad
ambiental del Contratista, PEP podrá establecer los controles y las medidas de
supervisión que considere convenientes para cerciorarse del cumplimiento de las
obligaciones del Contratista en materia ambiental. Conforme a esta Cláusula 14.2 y
las Leyes Aplicables, el Contratista tendrá las siguientes obligaciones:

a) realizar los Servicios preservando y conservando el medio ambiente, sin
causar daño a la propiedad pública o privada, de acuerdo con las Leyes
Aplicables;

b) elaborar una estrategia y programas ambientales, y contar con sistemas de
seguridad para proteger el medio ambiente y la salud y seguridad del
personal y las instalaciones. La estrategia, programas y sistemas serán
presentados al Grupo Directivo para su revisión como parte de los
Programas de Trabajo;

38
_ Contrato No. 424103814
Área Contractual Soledad

c) realizar, con la periodicidad que las Leyes Aplicables indiquen o cuando las
Partes así lo consideren necesario, todos los estudios ambientales
requeridos y obtener, renovar y mantener todas las autorizaciones
ambientales para la realización de los Servicios, de conformidad con las
Leyes Aplicables;

d) cumplir con los términos de todas las autorizaciones ambientales y mantener
el Área Contractual en las mejores condiciones que permitan un desarrollo
sustentable, de conformidad con las Leyes Aplicables;

e) emplear personal calificado, equipos, maquinaria, Materiales, procedimientos
operacionales y en general las más actualizadas tecnologías que cumplan
con la Experiencia y Prácticas Prudentes de la Industria, aplicando el
principio de la prevención o precaución, preservación de la diversidad
biológica, de los recursos naturales y la preservación de la seguridad y salud
de la población y de su personal;

f) colaborar con las autoridades y los organismos, federales y estatales,
encargados del cuidado del medio ambiente; y

9) como parte de las actividades de Abandono, remediar y rehabilitar el Área
Contractual que esté siendo abandonada, y será responsable por todas las
obligaciones ambientales que pudieran existir como resultado de los
Servicios.

Asimismo, el Contratista será responsable de que sus Subcontratistas cumplan
con todas las obligaciones, compromisos y condiciones ambientales previstas en
las Leyes Aplicables, la Experiencia y Prácticas Prudentes de la Industria y los
permisos ambientales, así como que sean responsables de los daños que causen
al medio ambiente por la ejecución de actividades a su cargo.

14.3. Responsabilidad ambiental de PEP y derechos a indemnización.
Considerando el carácter de operador de PEP y que todos los Hidrocarburos
Producidos son propiedad de éste, PEP será responsable por daños o
afectaciones causados al medio ambiente y daños causados a terceros por
cualquier contaminación por Hidrocarburos, por lo que será responsable de su
correspondiente remediación, restauración y compensación de reclamos que se
originen y estará obligado a efectuar las labores y a tomar todas las medidas que
impongan las autoridades ambientales, así como a realizar de manera inmediata
las acciones necesarias para la remediación y descontaminación que
correspondan, sin perjuicio de su responsabilidad frente a terceros y frente a las
autoridades competentes. No obstante lo anterior, en caso de que los daños
causados al medio ambiente de conformidad con lo estipulado en esta Cláusula 14
sean consecuencia de actos ilícitos cometidos por el Contratista, PEP repetirá en
contra del Contratista por todo lo que haya tenido que pagar PEP como
consecuencia de los daños ocasionados por el actuar ilícito del Contratista, en
términos de lo dispuesto en el artículo 1910 del Código Civil Federal, mediante
indemnización a PEP en términos de la Cláusula 24.

á Soy ON

Contrato No. 424103814
Área Contractual Soledad

PEP será responsable de los daños causados al medio ambiente y a terceros
previos a la Fecha Efectiva en el Área Contractual, según sean determinadas por
las Partes durante la transición a que se refiere la Cláusula. 5.1, y por lo indicado
en el estudio ambiental inicial, el cual deberá ser elaborado por un tercero
especializado propuesto por el Contratista y aprobado por PEP; el costo del
estudio será considerado como Gasto Elegible. Con base en las conclusiones del
estudio ambiental inicial, PEP tendrá, en su caso, la obligación de restaurar
cualquier parte del Área Contractual en la medida, forma y en la oportunidad
requerida por las Leyes Aplicables y la Experiencia y Prácticas Prudentes de la
Industria, y será responsable por el Abandono de todos los activos que no hayan
sido transferidos a la responsabilidad del Contratista durante la transición a que se
refiere la Cláusula 5.1. Asimismo, PEP será responsable de los daños causados al
medio ambiente y a terceros que, no habiendo sido identificadas en el estudio
ambiental inicial a que se refiere este párrafo, se demuestre fehacientemente que
son responsabilidades ambientales de PEP previas a la Fecha Efectiva, por lo que
PEP mantendrá libre al Contratista de cualquiera de estas reclamaciones.

14.4. Obligaciones adicionales de PEP. Además de sus otras obligaciones

estipuladas en este Contrato, PEP tendrá las siguientes obligaciones:

a) suministrar al Contratista la información y datos que PEP tenga disponibles
respecto al Área Contractual que sea necesaria para la ejecución de los
Servicios y con la que el Contratista no cuente;

b) poner a disposición del Contratista el Área Contractual para los efectos del
Contrato;

c) coordinar eficientemente, con base en los Programas de Trabajo aprobados,
las actividades que deba realizar el personal del Sindicato de Trabajadores
Petroleros de la República Mexicana, contratado por PEP;

d) obtener oportunamente los permisos que se indican como responsabilidad de
PEP en el Anexo 9;

e) cooperar, a solicitud del Contratista, en la obtención de los permisos de
acceso y de ocupación superficial, derechos de paso y servidumbres
requeridos para los Servicios, haciendo su mejor esfuerzo y hasta donde
sean actos que se encuentren razonablemente bajo su control;

1) cooperar con el Contratista, a requerimiento de éste, en las gestiones
administrativas que tenga que efectuar en relación con los Servicios ante las
autoridades gubernamentales mexicanas. En tal caso, el Contratista asumirá
todos los gastos en que incurra PEP, quien no será responsable de los
resultados obtenidos en dichas gestiones administrativas;

g) recibir, a su propio riesgo y como le sea posible, con independencia de la
infraestructura que en su caso tenga disponible, los Hidrocarburos Netos en
los Puntos de Medición o en cualquier otra instalación designada para tal
efecto, considerando lo estipulado en la Cláusula 12.2;

>

<>)
Contrato No. 424103814
Área Contractual Soledad

h) — sin perjuicio de lo establecido en la Cláusula 14.4(g), construir, instalar y
operar, directamente o a través del Contratista, conforme a la Cláusula 9.2, o
a través de terceros, oportuna y eficientemente las Instalaciones Después del
Punto de Medición, sin obstaculizar las actividades que el Contratista realice
con base en su derecho de ejecutar en exclusiva los Servicios en el Área
Contractual; y

i) abstenerse de realizar cualquier actividad que implique la duplicidad de los
Servicios, directamente o a través de terceros, así como de obstaculizar las
actividades que el Contratista realice con base en su derecho de realizar
todas las actividades necesarias para cumplir con el objeto del Contrato; y

j) ser responsable por las consecuencias que hubieren surgido por sus
operaciones en el Área Contractual, previas a la Fecha Efectiva, según sean
determinadas con base en un estudio ambiental inicial que se elabore
durante la transición a que se refiere la Cláusula 5.1 o, en su caso, durante
los tres (3) meses a que se refiere el último párrafo de la Cláusula 5.2. Las
conclusiones del estudio ambiental inicial serán consideradas como
condiciones preexistentes, por lo que, en su caso, PEP tendrá la obligación
de restaurar o indemnizar a los terceros afectados en la medida, forma y
oportunidad requerida por las Leyes Aplicables y la Experiencia y Prácticas
Prudentes de la Industria.

14.5. Derechos adicionales de PEP. Además de sus otros derechos previstos por el
Contrato, PEP tendrá:

a) el derecho a tener acceso libre al Área Contractual y al lugar donde estén
siendo realizados los Servicios, así como a cualquier instalación para la
realización de los Servicios (incluyendo las Instalaciones Principales e
Instalaciones de Entrega). El mismo acceso deberá ser concedido a
cualquier autoridad gubernamental mexicana. En todo caso, deberá cumplir
con las normas de seguridad aplicables y procurar no interferir en las
actividades del Contratista;

b) el derecho de designar a sus representantes para aprobar las distintas
propuestas del Contratista sometidas a su consideración en términos del
presente Contrato y para supervisar al Contratista. Dichas designaciones se
harán del conocimiento del Contratista en términos de la Cláusula 31; y

c) el derecho de inspeccionar y supervisar todos los Servicios prestados por el
Contratista.

14.6. Derechos adicionales del Contratista. Además de sus otros derechos
previstos en el Contrato, el Contratista tendrá el derecho de:

a) presentar a PEP, si así lo desea, propuestas para la construcción,
terminación y operación de las Instalaciones Después del Punto de Medición,
en el entendido de que este derecho no debe considerarse como un derecho

91 TAN

Ú
-
_ Contrato No. 424103814
Área Contractual Soledad

exclusivo o un derecho de preferencia o del tanto. PEP se reserva el derecho
de rechazar cualquier propuesta del Contratista si así lo considera
conveniente a sus intereses, ya sea porque desea construir directamente o a
través de un tercero las Instalaciones Después del Punto de Medición o por
cualquier otro motivo;

b) utilizar el Contrato para demostrar, ante las instancias que juzgue
necesarias, su derecho de ejecutar los Servicios y de recibir la
Remuneración, e informar a dichas instancias en la forma que estime
pertinente sobre dicho derecho e interés económico del Contrato. El
Contratista podrá reportar sus derechos en el Contrato de conformidad con
principios de contabilidad, de información financiera o normativa de
mercados de valores que le fueren aplicables. Asimismo, tendrá el derecho
de acceder a cualquier mercado o persona con el propósito de adquirir
financiamiento.

Cláusula 15
Disposición de la producción

15.1. Hidrocarburos de Insumo. El Contratista podrá utilizar Hidrocarburos
Producidos para la ejecución de los Servicios como combustible, reciclamiento,
inyección o bombeo neumático, sin costo alguno y hasta por los niveles
autorizados por PEP. El Contratista no podrá quemar ni ventear el Gas, excepto en
el rango autorizado por PEP o en la medida en que sea necesario para prevenir o
mitigar una emergencia, sujeto a los requerimientos previstos en las Leyes
Aplicables. En caso de que el volumen de los Hidrocarburos de Insumo exceda el
nivel autorizado por PEP, el valor comercial de dicho volumen excedente, según lo
determine PEP, será descontado de la Remuneración.

15.2. Entrega. Los Hidrocarburos Netos serán entregados a PEP y serán medidos y
analizados en los Puntos de Medición. Si, por cualquier razón, PEP no puede
recibir el Gas Asociado, entonces el Contratista deberá reinyectarlo al yacimiento,
o se dispondrá de él de la forma que determine PEP de conformidad con las Leyes
Aplicables, en el entendido de que el Gas Asociado reinyectado no será tomado en
cuenta para el cálculo de la Remuneración.

15.3. Gas no asociado. El Contratista ejecutará los Servicios relacionados con el
manejo y cumplimiento de las especificaciones de calidad del Gas no asociado,
hasta los Puntos de Medición. Siempre que el Contratista haya realizado los
Servicios relativos al Gas no asociado, aun si PEP no recibe dicho Gas no
asociado, el volumen q señalado en el Anexo 3 incluirá el volumen de producción
de tal Gas no asociado considerado en el Programa de Trabajo aprobado.

Y 42 NS PS
, Y 1),
- Contrato No. 424103814
Área Contractual Soledad

15.4. Otros productos o servicios. Si como resultado de la ejecución de los
Servicios, se identifican oportunidades comerciales que benefician a ambas Partes,
como por ejemplo, producción de bióxido de carbono (CO;), tratamiento de agua
residual, aprovechamiento de gases de emisión, entre otros, las Partes acordarán
los términos y condiciones correspondientes. Tales acuerdos serán consistentes
con los términos del Contrato.

Cláusula 16
Remuneración

16.1. Derechos exclusivos de PEP. PEP tendrá en todo momento la propiedad de
los Hidrocarburos y el derecho exclusivo de comercialización de los Hidrocarburos
y hará suyos todos los ingresos provenientes de dicha comercialización. Queda
entendido que los derechos del Contratista en ningún momento incluirán el
derecho a una participación sobre la producción, ni derechos sobre los beneficios
económicos que resulten de la explotación, comercialización o disposición de los
Hidrocarburos por parte de PEP.

16.2. Condición de la Remuneración. Sujeto a la condición suspensiva de que el
Contratista entregue Hidrocarburos Netos en los Puntos de Medición, PEP pagará
al Contratista la Remuneración correspondiente a cada mes, calculada de
conformidad con el Anexo 3.

16.3. Remuneración única. Queda expresamente convenido y aceptado por las
Partes que (i) la Remuneración constituye la única obligación de pago a ser
efectuado por PEP con motivo de la ejecución de los Servicios; y (ii) PEP no
garantiza en forma alguna ni (a) la rentabilidad del Contrato para el Contratista, ni
(b) que el Contratista recuperará todos los Gastos en que incurra en el
cumplimiento de sus obligaciones. Queda convenido y aceptado, también, que
PEP solamente tendrá la obligación de realizar el pago a que se refiere esta
cláusula en la medida en que se cumpla con la condición suspensiva de que el
Contratista entregue a PEP, en los Puntos de Medición, los Hidrocarburos Netos
extraídos del Área Contractual.

16.4. Forma de pago. A partir de que el Contratista inicie la entrega de
Hidrocarburos Netos en los Puntos de Medición, el Contratista deberá presentar a
PEP, dentro de los seis (6) Días Hábiles siguientes a la terminación de cada mes,
la facturación por los Servicios ejecutados durante el mes anterior y cuyas
cantidades serán calculadas conforme al Anexo 3. Adicionalmente, el Contratista
deberá entregar a PEP la documentación que se requiera conforme a los
Procedimientos de Registro Financiero. PEP contará con un plazo no mayor de
quince (15) Días Hábiles siguientes a la recepción de una factura para revisarla y,
en su caso, autorizarla. Si PEP objeta algún monto de una factura, procederá a

% AS Yo
_ Contrato No. 424103814
Área Contractual Soledad

pagar al Contratista los montos con los que se encuentre conforme y suspenderá
el pago de los montos objetados hasta que dicha situación sea debidamente
resuelta por las Partes. PEP pagará al Contratista las cantidades aprobadas en un
plazo no mayor a treinta (30) Días Hábiles contados a partir de la fecha en que la
factura haya sido recibida. PEP efectuará todos los pagos previstos en este
Contrato a través de depósito bancario, a elección del Contratista, (a) en Dólares
mediante transferencia electrónica a la cuenta bancaria registrada fuera del
territorio mexicano; o (b) si la cuenta se encuentra radicada en México, el pago
será hecho en moneda nacional, al tipo de cambio para solventar obligaciones en
moneda extranjera publicado por el Banco de México que sea aplicable al día del
pago. En caso de que cualquier pago conforme al Contrato sea pagadero en un día
que no sea un Día Hábil, dicho pago será efectuado en el siguiente Día Hábil.

16.5. Intereses moratorios. Cualquier Remuneración exigible en términos de la
Cláusula 16.4 vencida y no pagada por PEP devengará intereses exigibles a la
vista, por cada día desde, e incluyendo, la fecha en que dicha obligación de pago
hubiera vencido hasta la fecha efectiva de pago, a la tasa LIBOR más ciento
cincuenta (150) puntos base, previa solicitud del Contratista.

Cláusula 17
Garantías

17.1. Garantía Corporativa. Simultáneamente con la celebración del Contrato, el
Contratista entrega a PEP la Garantía Corporativa debidamente suscrita por su
Garante. La Garantía Corporativa será emitida de acuerdo con el modelo del
Anexo 2, con la cobertura y en los términos, montos y duración estipulados en
dicho Anexo 2. Queda entendido que únicamente podrán actuar como Garantes
las Compañías Relacionadas o la empresa matriz en última instancia de la
Compañía Líder, según sea el caso, siempre que cuenten con la capacidad técnica
y financiera requerida en las Bases de Licitación. La Garante podrá demostrar la
capacidad técnica a través de las capacidades de cualquiera de sus Compañías
Relacionadas. Asimismo, queda entendido que únicamente podrán actuar como
Garantes aquellas Compañías Relacionadas de la Compañía Líder que: (i) sea la
empresa matriz en última instancia de la Compañía Líder, o (ii) controlen a la
Compañía Líder, o (ii) sean controladas directamente por las Compañías
Relacionadas que controlen a la Compañía Líder, o (iv) sean controladas
directamente por la empresa matriz en última instancia de la Compañía Líder. (

17.2. Garantías de Cumplimiento.

a) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista de todas sus obligaciones conforme al Contrato durante el
Periodo Inicial, el Contratista entrega a PEP, simultáneamente a la firma del
Contrato: (i) una carta de crédito standby a favor de PEP, emitida o

“4 25) "rx hu

aa

b)

_. Contrato No. 424103814
Area Contractual Soledad

confirmada por un banco autorizado para operar en México, por un monto
de Sesenta y dos Millones Trescientos Sesenta y Dos Mil Trescientos
Dólares (USD $ 62,362,300.00); o (ii) una fianza a favor de PEP, emitida o
confirmada por una empresa afianzadora autorizada para operar en México,
por un monto de Sesenta y dos Millones Trescientos Sesenta y Dos Mil
Trescientos Dólares (USD $ 62,362,300.00). Dicha Garantía de
Cumplimiento deberá estar vigente por la duración del Periodo Inicial.

Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista de todas sus obligaciones conforme al Contrato durante el
Periodo de Desarrollo, el Contratista deberá entregar a PEP, a más tardar
quince (15) días después de que PEP apruebe cada Programa de Trabajo: (i)
una carta de crédito standby a favor de PEP, con vigencia equivalente al Año
Contractual más noventa (90) días, emitida o confirmada, modificada o
reemplazada por un banco autorizado para operar en México; o (ii) una
fianza con vigencia equivalente al Año Contractual, emitida a favor de PEP
por una empresa afianzadora autorizada para operar en México. Dichas
Garantías de Cumplimiento serán de acuerdo con la forma y contenido del
modelo que proporcione PEP, y garantizar el monto equivalente al cien por
ciento (100%) de la Obligación de Trabajo correspondiente al año al que se
refiera el Programa de Trabajo. En el caso de terminación del Contrato por
cualquier causa, la carta de crédito standby o fianza, según sea el caso,
deberá permanecer vigente durante los doce (12) meses siguientes a la
fecha del finiquito.

17.3. Reducción del monto. A solicitud del Contratista, pero en no más tres (3)
ocasiones en un año, se podrá reducir el monto de cada Garantía de Cumplimiento
en proporción al cumplimiento de las obligaciones que se garantizan.

17.4.

Reconocimiento y acuerdo del Contratista. El Contratista manifiesta:

En el caso de que la Garantía de cumplimiento sea a través de carta de crédito:

a)

Su voluntad, en caso de que existan créditos a su favor contra PEP, de
renunciar al derecho a compensar que le concede la legislación sustantiva
civil aplicable, por lo que otorga su consentimiento expreso para que, en el
supuesto de incumplimiento de las obligaciones que deriven del Contrato, se
hagan efectivas las Garantías otorgadas, así como cualquier otro saldo a
favor de PEP.

Que reconoce que en el supuesto de incumplimiento de las obligaciones que
deriven del Contrato se harán efectivas, parcial o totalmente, las Garantías.

Que reconoce que las Garantías de Cumplimiento serán pagadas ante el
incumplimiento de las obligaciones contractuales, con entera desvinculación
de cualquier circunstancia que pudiera generar una excepción de pago
distinta a aquella que se origine en inconsistencias o deficiencias del propio

(IAS

y
- > _. Contrato No. 424103814
Area Contractual Soledad

documento que se hace efectivo, por lo que cualquier excepción que pudiese
eventualmente señalarse como conexa carecería de eficacia para desvirtuar
la legitimidad de la gestión de cobro.

En el caso de que la Garantía de Cumplimiento sea a través de fianza:

a)

b)

c)

d)

e)

Su voluntad, en caso de que existan créditos a su favor contra PEP, de
renunciar al derecho a compensar que le concede la legislación sustantiva
civil aplicable, por lo que otorga su consentimiento expreso para que, en el
supuesto de incumplimiento de las obligaciones que deriven del Contrato, se
hagan efectivas las Garantías otorgadas, así como cualquier otro saldo a
favor de PEP.

Su conformidad para que la fianza que garantiza el cumplimiento del
Contrato permanezca vigente durante la substanciación de todos los
procedimientos judiciales o arbitrales y los recursos legales, que se
interpongan con relación al Contrato, hasta que sea dictada, por parte de la
autoridad o tribunal competente, resolución definitiva que cause ejecutoria.

Su conformidad para que la institución de fianzas entere el pago de la
cantidad reclamada hasta por el monto garantizado.más, en su caso, la
indemnización por mora que derive del artículo 95 bis de la Ley Federal de
Instituciones de Fianzas, aun cuando la obligación se encuentre sub júdice,
en virtud de procedimiento ante autoridad judicial, no judicial o tribunal
arbitral, salvo que el acto rescisorio sea combatido y el fiado obtenga la
suspensión de su ejecución, ya sea en el recurso administrativo, en el juicio
contencioso, o ante el tribunal arbitral correspondiente.

En caso de que el procedimiento administrativo o ante autoridad judicial o
tribunal arbitral resulte favorable a los intereses del fiado, y la institución de
fianzas haya pagado la cantidad reclamada, PEP devolverá a la afianzadora
la cantidad pagada en un plazo máximo de noventa (90) Días Hábiles
contados a partir de que la resolución favorable al fiado haya causado
ejecutoria.

Su aceptación para que la fianza de cumplimiento permanezca vigente hasta
que las obligaciones garantizadas hayan sido cumplidas en su totalidad, en
la inteligencia que la conformidad para la liberación deberá ser otorgada
mediante el acta administrativa suscrita por PEP que dé por extinguidos los
derechos y obligaciones del Contrato, o bien, con el finiquito, y en caso de
existir saldos, la constancia de liquidación de los mismos.

Su conformidad en que la reclamación que se presente ante la afianzadora

por incumplimiento de Contrato quedará integrada con la siguiente

documentación:

1. Reclamación por escrito a la institución de fianzas.

2. Copia de la póliza de fianza y, en su caso, sus documentos
modificatorios.
_ Contrato No. 424103814
Área Contractual Soledad

3. Copia del Contrato garantizado y, en su caso, sus convenios
modificatorios.

Copia del documento de notificación al fiado de su incumplimiento.
En su caso, la rescisión del Contrato y su notificación.

En su caso, documento de terminación anticipada y su notificación.
Copia del finiquito, y en su caso, su notificación.

Importe reclamado.

DADaoaA

17.5. Causas de ejecución. PEP tendrá el derecho de hacer efectivas las Garantías
de Cumplimiento y la Garantía Corporativa para cubrir proporcionalmente el
incumplimiento de las obligaciones del Contratista en virtud del Contrato, quedando
expresamente pactado que no existe prelación alguna para la ejecución de las
Garantías. Además de cubrir los incumplimientos, PEP podrá hacer efectivas las
Garantías de Cumplimiento y la Garantía Corporativa para cobrar: (i) daños y
Perjuicios; (ii) reembolsos de sumas pagadas por PEP en exceso, así como
cualquier otra obligación de pago o cantidad debida por el Contratista a PEP por
cualquier concepto en relación con el Contrato; y (iii) indemnizaciones debidas por
el Contratista a PEP de conformidad con el Contrato.

Cláusula 18
Abandono

18.1. Obligación de Abandono. El Contratista estará obligado a llevar a cabo todas
las operaciones relacionadas con el Abandono en el Área Contractual, de
conformidad con la Experiencia y Prácticas Prudentes de la Industria y con las
Leyes Aplicables. Asimismo, al final de la vida útil de Pozos, instalaciones,
Materiales y equipos, el Contratista deberá realizar un dictamen técnico que
sustente la conveniencia del Abandono. El Contratista será plenamente
responsable de todos los Gastos de Abandono, independientemente de que
existan o no fondos suficientes para el Abandono en la Cuenta de Abandono.

18.2. Sobrevivencia de las obligaciones de Abandono. La responsabilidad del
Contratista por las operaciones de Abandono que sean atribuibles a actividades del
Contratista antes de la terminación del Contrato, sobrevivirá por diez (10) años
posteriores a la terminación del Contrato, independientemente de la causa de
terminación.

18.3. Abandono después del Periodo Inicial. Si el Contratista no entrega la
Comunicación de Continuación de conformidad con el Contrato, el Contratista
estará obligado a realizar, a su propio costo, las operaciones de Abandono en el
Área Contractual, conforme a las instrucciones de PEP.

pa

Jon

Contrato No. 424103814
Área Contractual Soledad

18.4. Requisitos del programa de Abandono. Si el Contratista entrega la
Comunicación de Continuación, el Plan de Desarrollo y cada Programa de Trabajo

y Presupuesto presentados para la aprobación de PEP deberán contener un
capítulo relacionado al Abandono. Este capítulo deberá cubrir todas las actividades
necesarias y los Gastos estimados de las mismas para el taponamiento de Pozos,
limpieza, retorno del Área Contractual a su estado natural, desmantelamiento de
instalaciones, movilización de maquinaria y equipo, y la entrega ordenada y libre
de escombros y desperdicios del Área Contractual, de conformidad con la
Experiencia y Prácticas Prudentes de la Industria y las Leyes Aplicables.

18.5. Plan de Abandono y Recuperación. Al final de la vida útil de los Pozos,
instalaciones, y demás Materiales, o al menos treinta y seis (36) meses antes de
que venza el plazo del Contrato, lo que suceda primero, el Contratista deberá
entregar a PEP, para su aprobación, un plan detallado de abandono y
recuperación y un presupuesto estimado (el “Plan de Abandono y Recuperación”).
Dentro de los sesenta (60) días siguientes a haber recibido el Plan de Abandono y
Recuperación, PEP aprobará o comunicará al Contratista cualesquier cambios
requeridos a dicho plan. En caso de que PEP requiera cambios al Plan de
Abandono y Recuperación, el Contratista deberá realizar los mismos y entregará a
PEP, para su aprobación, un nuevo Plan de Abandono y Recuperación. El
Contratista no realizará actividad alguna bajo dicho plan hasta que el mismo haya
sido aprobado por PEP. Una vez que el Plan de Abandono y Recuperación sea
aprobado por PEP, el Contratista deberá realizar las actividades señaladas en el
mismo, y para ello tendrá el derecho de disponer de los fondos que sean
necesarios de la Cuenta de Abandono. En caso de que los fondos de la Cuenta de
Abandono no sean suficientes para cubrir todos los Gastos de Abandono, el
Contratista será el único responsable de cubrir el balance. Queda entendido que el
Contratista podrá proponer a PEP, en cualquier momento y como parte de un
Programa de Trabajo, el Abandono de cualquier Pozo, instalación o Material.

18.6. Comunicación de Abandono. Antes del Abandono de cualquier Pozo,
instalación o Material, el Contratista deberá comunicarlo a PEP con cuando menos
quince (15) días de anticipación, salvo que: (i) dicha actividad esté ya prevista en
un Programa de Trabajo aprobado por PEP; (ii) dicha actividad esté ya prevista en
el Plan de Abandono y Recuperación; o (iii) cuando la perforación de un Pozo
resulte en un Pozo no productor.

18.7. Cuenta de Abandono. Si el Contratista entrega la Comunicación de
Continuación, el Contratista deberá crear una cuenta de Abandono (la “Cuenta de
Abandono”) de cualquiera de las maneras siguientes, a su elección: (

a) abrir una cuenta de depósito en garantía que devengará intereses según los
términos que sean acordados por las Partes en Grupo Directivo, la cual
estará bajo el control conjunto de PEP y el Contratista, en un banco de
buena reputación internacional que será acordado por el Contratista y PEP; o

48 ¡AGS YN
= _ Contrato No. 424103814
Área Contractual Soledad

b) entregar a PEP una carta de crédito stand by para el fondeo de las
obligaciones de Abandono.

Las Partes acuerdan que el objeto de la Cuenta de Abandono es crear una
reserva para fondear las actividades de Abandono en el Área Contractual. Las
Partes no podrán hacer uso de los fondos de la Cuenta de Abandono para
cualquier otro propósito que no sea llevar a cabo las actividades de Abandono en
el Área Contractual, ni tendrán derecho a dar en garantía, ceder o disponer de
cualquier otra forma de la Cuenta de Abandono.

La cuota de Abandono o, en su caso, el monto de la carta de crédito stand by
serán calculados de conformidad con lo estipulado en esta Cláusula 18 y en el
numeral correspondiente del Anexo 10.

18.8. Fondeo de la Cuenta de Abandono. En su caso, el Contratista depositará en
la Cuenta de Abandono una cantidad que será determinada conforme al Anexo 10,
con base en estudios técnicos y considerando una estimación de la relación entre
los costos de Abandono y los pagos de PEP al Contratista de conformidad con el
Contrato; dicha estimación podrá ser revisada anualmente y será considerada en
la elaboración del siguiente Presupuesto. Los depósitos realizados por el
Contratista a la Cuenta de Abandono serán considerados como Gastos Elegibles.
El Contratista transferirá a PEP, a la terminación del Contrato por cualquier causa,
el saldo remanente en la Cuenta de Abandono.

18.9. Fondos insuficientes. La responsabilidad del Contratista de cumplir, a su sola
costa, con los trabajos de Abandono es independiente de que existan o no fondos
suficientes en la Cuenta de Abandono o de que los recursos necesarios sean
cubiertos por la carta de crédito standby otorgada conforme a la Cláusula 18.7, por
lo que en el caso de que no existan fondos suficientes en la Cuenta de Abandono o
que los recursos de la mencionada carta de crédito standby sean insuficientes, el
Contratista deberá depositar en la Cuenta de Abandono o incrementar la carta de
mencionada crédito standby para cubrir los recursos que se requieran. Con
independencia de la Cuenta de Abandono o de los montos cubiertos por la
mencionada carta de crédito standby, la responsabilidad del Contratista respecto al
Abandono se extenderá por diez (10) años posteriores a la terminación del
Contrato por cualquier causa.

18.10. Sustitución por PEP. Antes de la terminación del Contrato por cualquier
motivo, el Grupo Directivo acordará las condiciones para el Abandono (en caso de
terminación por vencimiento del plazo del Contrato, dicho acuerdo ocurrirá previo
al periodo de treinta y seis (36) meses a que se refiere la Cláusula 18.5). Para tal
efecto, PEP podrá solicitar al Contratista que se abstenga de llevar a cabo ciertas
operaciones de Abandono específicas con respecto a determinadas instalaciones
(incluyendo Pozos); en dicho caso, el Contratista deberá transferir a PEP las

49 So RN
_ Contrato No. 424103814
Área Contractual Soledad

instalaciones en buen estado de funcionamiento, y a partir de ese momento el
Contratista será considerado relevado de cualquier futura obligación en relación
con el Abandono de tales instalaciones. Queda entendido que el Abandono de las
instalaciones (incluyendo Pozos) existentes antes de la Fecha Efectiva para las
que PEP no haya solicitado que el Contratista se abstenga de Abandonar, se hará
conforme al Programa de Abandono y Recuperación que presente el Contratista
conforme a la Cláusula 18.5.

Cláusula 19
Responsabilidad laboral, Subcontratistas, grado de integración
nacional, formación de capital humano, desarrollo sustentable e
importaciones

19.1. Responsabilidad laboral del Contratista. El Contratista, como patrón de sus
trabajadores y demás personas que le presten un servicio o trabajo personal
subordinado, tendrá responsabilidad exclusiva e independiente respecto a éstos, y
será el único responsable por el cumplimiento de las obligaciones laborales o
patronales que provengan o emanen de las Leyes Aplicables. No existirá relación
laboral entre PEP y el personal del Contratista o de terceros con quienes el
Contratista tenga relación. No operará la intermediación patronal en términos del
artículo 13 y demás aplicables de la Ley Federal del Trabajo ni se ubicará en el
supuesto previsto en el segundo párrafo del artículo 10 de la Ley Federal del
Trabajo. El Contratista reconoce y acepta que cuenta con los elementos propios
suficientes para cumplir las obligaciones que se deriven de las relaciones con sus
trabajadores.

El Contratista quedará obligado a sacar a PEP en paz y a salvo de cualquier
reclamación o demanda hecha por sus trabajadores y demás personas que le
presten un servicio o trabajo personal subordinado.

19.2. Responsabilidad laboral de PEP. PEP será responsable ante su personal,
perteneciente o no al Sindicato de Trabajadores Petroleros de la República
Mexicana, del cumplimiento de sus obligaciones laborales o patronales que
provengan o emanen de las Leyes Aplicables, de los contratos individuales o del
Contrato Colectivo de Trabajo vigente celebrado entre Petróleos Mexicanos, por sí
y en representación de sus Organismos Subsidiarios, y el Sindicato de
Trabajadores Petroleros de la República Mexicana.

19.3. Personal del Sindicato de Trabajadores Petroleros de la República
Mexicana. El personal de operación y mantenimiento sindicalizado que se
encuentre adscrito al Área Contractual a la fecha de firma del Contrato, continuará
laborando en la misma. La responsabilidad laboral respecto de dicho personal
seguirá siendo de PEP, quien, con base en el correspondiente Programa de

TE Boro

_ Contrato No. 424103814
Área Contractual Soledad

Trabajo, deberá coordinar las actividades que en el Área Contractual realice su
personal.

PEP será el único responsable de responder de cualquier acción, reclamo, juicio,
pérdida, daños, Perjuicios, procedimientos, impuestos y gastos relacionados con u
ocasionados por su personal perteneciente al Sindicato de Trabajadores
Petroleros de la República Mexicana adscrito al Área Contractual. Asimismo,
mantendrá al Contratista libre de cualquier responsabilidad que surja en relación
con dicho personal.

19.4. Formación de capital humano de PEP. El Contratista conviene, con base en
la presente Cláusula que, en relación con los Servicios, capacitará a personal de
PEP, incluyendo personal sindicalizado, para su aprovechamiento en las labores
que desempeñe en PEP. Durante la vigencia del Contrato, como parte de cada
Programa de Trabajo, el Contratista presentará a PEP, para su aprobación, el
programa anual de formación de capital humano de PEP aplicable durante el
siguiente año. El presupuesto anual designado para estos programas de formación
de capital humano no deberá ser menor de cero punto veinticinco por ciento
(0.25%) del Presupuesto total incurrido por el Contratista para la realización de los
Servicios durante el año de que se trate. El Contratista podrá, previa autorización
de PEP, ejercer todo o parte del valor correspondiente al programa de formación
de capital humano de un año durante dicho año o el siguiente, queda entendido
que lo previsto en esta oración no limita la obligación de llevar a cabo el programa
de formación de capital humano correspondiente al siguiente año.

Los Gastos incurridos por el Contratista en relación con dichos programas de
formación de capital humano serán considerados Gastos Elegibles. El programa
de formación de capital humano podrá referirse a entrenamiento, educación formal
o comisiones de trabajo al personal de PEP, transferencia de tecnología,
colaboración con instituciones de investigación o educación superior, e
investigación y desarrollo conjunto, y considerará temas de tecnología de punta,
entre otros, relativos a yacimientos de baja permeabilidad y baja presión, así como
la planeación y gerenciamiento de proyectos, entre otros. El programa de
formación de capital humano deberá incluir un capítulo referente a la formación de
capital humano para personal del Sindicato de Trabajadores Petroleros de la
República Mexicana.

Cuando la formación de capital humano resulte en la creación de Tecnología del
Contrato, se estará a lo estipulado en la Cláusula 29.2.

19.5. Subcontratistas. El Contratista tiene el derecho de utilizar Subcontratistas para
la realización de cualquier tipo de actividades; queda entendido que el Contratista
no podrá subcontratar la dirección y control de las actividades. El Contratista será
responsable de que los Subcontratistas cumplan, en la ejecución de sus
actividades, con las estipulaciones aplicables del Contrato y con las Leyes
Aplicables. No obstante cualquier subcontratación, el Contratista continuará siendo
responsable frente a PEP, en todo momento, del cumplimiento de las obligaciones

ls PONIA
o _ Contrato No. 424103814
Área Contractual Soledad

que adquiera ante PEP por el Contrato; por lo tanto, el Contratista se obliga a dejar
libre y a salvo a PEP de cualquier demanda o reclamación de cualquier tipo,
incluyendo las de carácter laboral, que pudieran presentar los Subcontratistas por
la ejecución de actividades relacionadas con el Contrato. Queda entendido que la
subcontratación en ningún momento implica que un Subcontratista sustituye al
Contratista. Para la subcontratación, serán aplicables los lineamientos del Anexo
di

De considerarlo conveniente, el Grupo Directivo y el grupo técnico correspondiente
podrán conocer de cualquier subcontratación.

19.6. Transferencia de tecnología, investigación y desarrollo. El Contratista en
relación con los Servicios, realizará investigación y desarrollo tecnológico y le
transferirá a personal de PEP tecnología para su aprovechamiento en las labores
que desempeñe en PEP. Con el propósito de dar cumplimiento a lo anterior,
durante la vigencia del Contrato, como parte de cada Programa de Trabajo, el
Contratista deberá presentar a PEP, para su aprobación, un capítulo relativo a
transferencia de tecnología, incluyendo tecnología de punta, colaboración con
institutos de investigación o educación superior, investigación y desarrollo
tecnológico, así como informes regulares en estas materias. En todo momento, el
personal técnico del Contratista fomentará la investigación y desarrollo tecnológico
y la transferencia de tecnología de punta a personal de PEP, y PEP podrá
aprovechar cualquier conocimiento adquirido por su personal en este o en
cualquier otro proyecto.

Cuando la transferencia de tecnología resulte en la creación de Tecnología del
Contrato, se estará a lo estipulado en la Cláusula 29.2.

19.7. Grado de integración nacional. El Contratista dará preferencia a los bienes y
servicios producidos en México. El grado de integración nacional se calculará con
base en el valor agregado nacional incorporado o creado en México. El Contratista
deberá cumplir con un porcentaje mínimo del veinticinco por ciento (25%), el cual
se calculará y programará de acuerdo con lo estipulado en el Anexo 12.

19.8. Desarrollo sustentable. El Contratista implementará un programa de apoyo a
la comunidad y al medio ambiente, que deberá contribuir al desarrollo sustentable
que beneficie a las comunidades ubicadas o cercanas al Área Contractual. Dicho
programa se deberá basar en los lineamientos del Anexo 13. El programa de cada
año relativo al apoyo a la comunidad y al medio ambiente deberá tener un valor
mínimo equivalente a uno por ciento (1%) del Presupuesto correspondiente al año y
de que se trate. Los Gastos incurridos por el Contratista en relación con dichos
programas de apoyo a la comunidad y al medio ambiente serán considerados
Gastos Elegibles.

El Contratista podrá, previa autorización de PEP, ejercer todo o parte del valor
correspondiente al programa de desarrollo comunitario sustentable de un año

2 Y NN
- o A _ Contrato No. 424103814
Área Contractual Soledad

durante dicho año o el siguiente. Queda entendido que lo previsto en este párrafo
no limita la obligación de llevar a cabo el programa de desarrollo comunitario
sustentable correspondiente al siguiente año.

Los programas serán presentados al Grupo Directivo para su revisión como parte
de los Programas de Trabajo.

19.9. Importaciones. El Contratista deberá realizar todos los trámites de aplicación
general necesarios para la importación de Materiales.

Cláusula 20
Seguros

20.1. Estipulación general. Las obligaciones, responsabilidades y riesgos del
Contratista conforme al Contrato son independientes de la contratación de los
seguros a que se hace referencia en esta Cláusula 20 y, en consecuencia, el
alcance de las obligaciones y responsabilidades derivadas de la asunción de tales
riesgos no podrá reducirse en perjuicio de PEP o de terceros como consecuencia
de la falta de contratación o la falta de cobertura suficiente de los mencionados
seguros.

20.2. Cobertura de seguro. Con el objeto de cubrir los riesgos inherentes a la
realización de los Servicios, el Contratista deberá obtener y mantener en pleno
vigor y efecto las pólizas de seguros que, conforme a las obligaciones adquiridas
bajo este Contrato, estime necesarias, las que la Experiencia y Prácticas
Prudentes de la Industria requieran o aconsejen, así como aquellas que las Leyes
Aplicables le impongan. Asimismo, será responsabilidad del Contratista la
definición, en las pólizas correspondientes, de los términos y condiciones,
deducibles, límites del aseguramiento y exclusiones.

Cláusula 21
Caso Fortuito o Fuerza Mayor; suspensión y terminación anticipada

21.1. Caso Fortuito o Fuerza Mayor. Ninguna de las Partes responderá por el
incumplimiento, suspensión o retraso en la ejecución de las obligaciones del
Contrato si dicho incumplimiento, suspensión o retraso ha sido causado por Caso
Fortuito o Fuerza Mayor. Salvo por lo previsto en el Contrato, las Partes deberán
continuar con el cumplimiento de sus obligaciones tan pronto como el Caso
Fortuito o Fuerza Mayor cese. La Parte que alegue Caso Fortuito o Fuerza Mayor
deberá utilizar sus mejores esfuerzos para subsanar, mitigar o corregir los efectos
del Caso Fortuito o Fuerza Mayor. Para los efectos de este Contrato, Caso Fortuito
o Fuerza Mayor significa cualquier acontecimiento, acto o evento fuera del control

53 : A WÉYVYN
> - _ Contrato No. 424103814
Área Contractual Soledad

de —o imprevisible por— la Parte obligada a cumplir con la obligación
correspondiente, o que, en caso de que sea previsible, sea inevitable por dicha
Parte cuando hubiera tomado precauciones tendientes a evitar dicho
acontecimiento, acto o evento que imposibilita el cumplimiento de alguna o todas
las obligaciones derivadas del Contrato en forma temporal o definitiva, siempre y
cuando la Parte que invoca el Caso Fortuito o Fuerza Mayor: (i) pruebe la
existencia de tal acontecimiento, acto u evento y la relación de causa y efecto entre
el mismo y la obligación u obligaciones incumplidas; y (ii) no haya dado causa o
contribuido materialmente a él, o aceptado expresamente su responsabilidad.
Sujeto a la satisfacción de las condiciones estipuladas en los subincisos (i) y (ii)
anteriores, Caso Fortuito o Fuerza Mayor incluirá los siguientes actos o eventos:
(a) fenómenos de la naturaleza tales como tormentas, huracanes, inundaciones y
terremotos; (b) incendios (cuando no se haya dado causa o contribuido a ello); (c)
guerras (declaradas o no), actos de terrorismo, disturbios civiles, motines,
insurrecciones, actos delictivos de terceros y sabotajes; (d) cuarentenas y
epidemias; (e) desastres de transportación, ya sean marítimos, ferroviarios, aéreos
o terrestres; (f) huelgas, disturbios laborales u otras disputas laborales en México
que no sean motivadas por el incumplimiento de algún contrato laboral por parte de
la Parte en retraso o incumplimiento, o auspiciadas por ésta; (g) actos de una
autoridad gubernamental que no hayan sido inducidos voluntariamente o
promovidos por la Parte que invoca, ni sobrevengan como consecuencia de algún
incumplimiento de sus obligaciones derivadas de este Contrato, incluyendo
cualquier cambio en las Leyes Aplicables; y (h) la imposibilidad para alguna de las
Partes de obtener a tiempo y de conformidad con las Leyes Aplicables, a pesar de
sus mejores esfuerzos y de haber realizado todos los pasos bajo su control,
cualquier permiso o licencia bajo su responsabilidad, de acuerdo a lo establecido
en el Contrato, de cualquier autoridad gubernamental, necesaria para permitirle a
la Parte en retraso o incumplimiento cumplir con sus obligaciones de conformidad
con el Contrato.

Adicionalmente, el Contratista podrá invocar como supuestos de Caso Fortuito o
Fuerza Mayor la imposibilidad de tener acceso bajo condiciones razonables a
porciones de terreno que sean propiedad de terceros, siempre que: (i) hubiere
realizado infructuosamente sus mejores esfuerzos, y hubiere realizado todos los
pasos bajo su control y de conformidad con las Leyes Aplicables; (ii) dicha falta de
acceso afecte substancialmente la ejecución de los Servicios o el cumplimiento de
las obligaciones previstas en el Contrato; y (iii) habiendo comunicado por escrito
dicha circunstancia a PEP, PEP haya realizado todos los actos bajo su control sin
poder obtener el instrumento legal necesario para el acceso, en un plazo de seis
(6) meses a partir de la mencionada comunicación.

Queda expresamente convenido que el Contratista no podrá invocar Caso Fortuito
o Fuerza Mayor por cualquiera de los siguientes eventos: (i) dificultad económica o
falta de fondos para continuar ejecutando los Servicios; o (ii) retraso en la entrega
de Materiales.

— IO

e dl A
A - _ Contrato No. 424103814

Área Contractual Soledad

Como excepción a lo previsto en el inciso f) del primer párrafo de esta Cláusula
21.1, queda expresamente convenido que PEP no podrá invocar Caso Fortuito o
Fuerza Mayor por huelgas o conflictos laborales con el Sindicato de Trabajadores
Petroleros de la República Mexicana.

21.2. Comunicación. La Parte que alegue Caso Fortuito o Fuerza Mayor deberá así
comunicarlo a la otra Parte, dentro de un término que no excederá de treinta (30)
días a partir de la fecha en que hubiere tenido conocimiento de: (a) la presencia del
evento de Caso Fortuito o Fuerza Mayor; y (b) el momento en que se estima que
cese el evento de Caso Fortuito o Fuerza Mayor. En caso de que cualquiera de las
Partes no realice la comunicación en el término establecido, perderá su derecho de
invocar el Caso Fortuito o Fuerza Mayor.

21.3. Carga de la prueba. La carga de la prueba de Caso Fortuito o Fuerza Mayor
corresponderá a la Parte que invoque dicho Caso Fortuito o Fuerza Mayor.

21.4. Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del
Contrato. Si, como resultado de Caso Fortuito o Fuerza Mayor, el Contratista no

puede cumplir con algún Programa de Trabajo, el Programa de Trabajo será
suspendido y prorrogado por un plazo que no exceda el periodo de dicho Caso
Fortuito o Fuerza Mayor, y sólo en la medida en que el Programa de Trabajo sea
efectivamente afectado. La suspensión y prórroga se otorgarán en forma
automática siempre que se hubiera cumplido con la comunicación en términos de
la Cláusula 21.2. El Contratista también deberá comunicar a PEP el cese del Caso
Fortuito o Fuerza Mayor tan pronto como éste cese. La suspensión y prórroga de
un Programa de Trabajo por Caso Fortuito o Fuerza Mayor prorrogará el plazo del
Contrato.

Si, como resultado de una causa distinta a Caso Fortuito o Fuerza Mayor que sea
imputable a PEP, resulta necesario suspender parcial o totalmente un Programa
de Trabajo, el Programa de Trabajo será suspendido y prorrogado sólo en la
medida en que el Programa de Trabajo sea efectivamente afectado. En este caso
si PEP no puede recibir ciertos volúmenes de Hidrocarburos Netos, se considerará
que el Contratista entregó a PEP tales volúmenes, considerando para su
determinación, el último dato de medición disponible. La suspensión y prórroga de
un Programa de Trabajo por el supuesto previsto en este párrafo, prorrogará el
plazo del Contrato.

21.5. Obligaciones no afectadas por Caso Fortuito o Fuerza Mayor. Nada de lo
estipulado en esta cláusula liberará a las Partes de las obligaciones que por su
naturaleza no sean afectadas por el Caso Fortuito o Fuerza Mayor. En caso de
sobrevenir cualquier evento de Caso Fortuito o Fuerza Mayor que suspenda el
cumplimiento de cualquier obligación de las Partes conforme este Contrato, no
suspenderá el cumplimiento del resto de las obligaciones y compromisos
contractuales no afectados por el evento de Caso Fortuito o Fuerza Mayor.

55 Joy WN

PA A —- — " _ Contrato No. 424103814

Área Contractual Soledad

21.6. Terminación anticipada por Caso Fortuito o Fuerza Mayor. En caso de que
un evento de Caso Fortuito o Fuerza Mayor afecte la ejecución de una parte

significativa de los Servicios, y dicha ejecución haya sido suspendida por un
periodo continuo de ciento ochenta (180) días o más, cualquiera de las Partes
tendrá derecho, ejercitable mediante notificación dada dentro de los treinta (30)
días siguientes al último día del periodo que corresponda, a solicitar la terminación
del Contrato sin responsabilidad. En todo caso, el periodo de ciento ochenta (180)
días a que se refiere este párrafo puede ser ampliado por acuerdo entre las Partes:
En caso de desacuerdo respecto de la terminación del Contrato, cualquiera de las
Partes podrá solicitar la intervención del Experto Independiente. La terminación
anticipada por Caso Fortuito o Fuerza Mayor no dará al Contratista derecho para
reclamar pago alguno distinto a la Remuneración.

21.7. Situaciones de emergencia. En situaciones de Caso Fortuito o Fuerza Mayor
o emergencia que requieran acción inmediata, el Contratista deberá tomar todas
las acciones adecuadas para controlar la situación lo más pronto posible a fin de
preservar la integridad física de las Personas y proteger el medio ambiente, los
Hidrocarburos y los Materiales, e informar inmediatamente a PEP. El Contratista
deberá sujetar sus acciones al plan de respuesta a emergencias de PEP. El
Contratista comunicará y consultará prontamente con PEP en relación con las
acciones tomadas, en el entendido de que en caso de que PEP o cualquier
autoridad competente no esté satisfecho con las acciones tomadas por el
Contratista o lo considere conveniente a sus intereses, PEP podrá intervenir
directamente y tomar las acciones que considere convenientes, en cuyo caso, todo
gasto en que incurra PEP será reembolsado por el Contratista a PEP.

Cláusula 22
Rescisión, terminación y finiquito

22.1. Causas de rescisión por parte de PEP. PEP tendrá derecho a rescindir
administrativamente este Contrato al Contratista, en caso de que ocurra cualquiera

de los siguientes supuestos:

a) el Contratista incumple con el Programa Inicial o con la Obligación de
Trabajo;

b) en caso de renuncia, el Contratista no acepte hacer los pagos por los montos
no ejecutados en términos de la Cláusula 3.3;

Cc) después de emitida la Comunicación de Continuación, el Contratista modifica
unilateralmente los aspectos que deban ser aprobados por PEP del Plan de
Desarrollo o los Programas de Trabajo;

d) el Contratista incumple con las obligaciones ambientales conforme a la
Cláusula 14.2 y no indemniza a PEP por tal incumplimiento conforme a la

Cláusula 14.3;
56 9 No Ys
FA

e
e)

9)

h)

m)

s q e _ Contrato No. 424103814
Área Contractual Soledad

el Contratista proporciona información fraudulenta o niega el acceso a PEP a
la Información del Contrato;

el Contratista no presenta cualquiera de las Garantías de Cumplimiento o la
Garantía Corporativa, o no actualiza su monto conforme al Contrato, o no las
mantiene en vigor conforme al Contrato;

el Contratista o cualquiera de las Empresas Participantes o Compañías
Relacionadas reporta intencionalmente información falsa relacionada con los
Gastos Elegibles o de cualquier otra forma incumple con cualquier obligación
principal contenida en el Anexo 4;

el Contratista o cualquiera de las Empresas Participantes o Compañías
Relacionadas altera dolosamente las mediciones o los medidores o incumple
con sus obligaciones principales previstas en la Cláusula 12;

cualquiera de las Empresas Participantes o cualquiera de los Garantes se
liquida o de cualquier otra forma cesa su existencia legal o corporativa, sin
que alguna otra Empresa Participante o Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato;

cualquiera de las Empresas Participantes o cualquiera de los Garantes, sin
que alguna otra Empresa Participante o Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato: (i) cae en insolvencia; o (ii) es
incapaz de pagar sus deudas al vencimiento de las mismas; o (iii) solicita o
acepta la imposición de un administrador, liquidador o síndico respecto a sus
propiedades o sus ingresos; o (iv) inicia cualquier procedimiento bajo
cualquier legislación para el reajuste o diferimiento de sus obligaciones, de
cualquier parte de las mismas; o (v) solicita la quiebra, concurso mercantil,
reorganización, suspensión de pagos, disolución o liquidación; o (vi) realiza o
permite una cesión general o un arreglo con o para el beneficio de sus
acreedores;

ocurren cambios en la organización del Contratista que tengan como
consecuencia que el Contratista no pueda demostrar, a una solicitud que por
tal motivo realice PEP, que mantiene las capacidades financieras requeridas
por las Bases de Licitación;

sucede cualquier acontecimiento que bajo la legislación que sea aplicable a
las Empresas Participantes o a los Garantes tenga un efecto análogo a los
acontecimientos mencionados en el inciso (j) anterior, sin que alguna otra
Empresa Participante o Garante asuma, con autorización de PEP, sus
obligaciones bajo el Contrato;

el Contratista o las Empresas Participantes, en caso de ser sociedades
extranjeras, o alguno de los accionistas extranjeros del Contratista o de las
Empresas Participantes invoca la protección de su gobierno en relación con
el Contrato o ejerce algún derecho de inmunidad soberana o inmunidad de
jurisdicción al que pudiera tener derecho;

Ya $ NY
SP _ Contrato No. 424103814
Área Contractual Soledad

n) cualquiera de las declaraciones del Contratista o de las Empresas
Participantes hechas en la fecha de firma del Contrato demuestra ser
fraudulenta en cualquier aspecto;

o) cualquiera de las Empresas Participantes o Compañías Relacionadas
incumple con las obligaciones relativas a la cesión, separación, disminución
de participación o sufre un cambio de control, o la Compañía Líder se separa
de sus actividades o deja de mantener la participación a que se refiere la
Cláusula 4.3, sin el consentimiento de PEP, en contravención a lo previsto en
la Cláusula 23;

p) el Contratista, o cualquiera de las Empresas Participantes o Compañías
Relacionadas es responsable de negligencia inexcusable que resulte en
detrimento significativo a PEP, o de dolo en la ejecución de los Servicios, o
no asume sus obligaciones de indemnización en términos de la Cláusula 24;
o

q) el Grupo Directivo así lo considere, en el evento de que el indicador clave de
desempeño relativo a protección ambiental sea menor a uno (1) en más de
cinco (5) ocasiones.

22.2. Periodo de cura. En caso de que el Contratista incumpla sus obligaciones bajo
el Contrato y se encuentre en los supuestos que se indican en la Cláusula 22.1,
previo a la determinación de la rescisión, PEP podrá otorgar al Contratista un
periodo de sesenta (60) días para subsanar dicho incumplimiento; en todo caso, el
periodo de sesenta (60) días a que se refiere este párrafo puede ser ampliado por
acuerdo entre las Partes. Ello, sin perjuicio de hacer efectivas, al término de dicho
periodo, las Garantías que en su caso se hubieren otorgado. Dicho periodo podrá
ser prorrogado por PEP.

22.3. Procedimiento de rescisión. Si, en su caso, al concluir el periodo de cura el
Contratista no hubiere subsanado el incumplimiento, PEP iniciará la rescisión
conforme a lo siguiente: (i) notificará el inicio del procedimiento de rescisión al
Contratista para que éste, dentro de los veinte (20) Días Hábiles siguientes a tal
notificación, manifieste lo que a su derecho convenga y aporte las pruebas que
juzgue pertinentes; y (ii) al término del plazo señalado en el inciso (i) o a la
recepción de los argumentos y pruebas, PEP contará con veinte (20) Días Hábiles
para resolver, de manera fundada y motivada, la rescisión con efectos inmediatos y
sin necesidad de declaración judicial o arbitral. Una vez iniciada la rescisión, PEP
se abstendrá de cubrir los importes resultantes de Servicios no liquidados hasta
que se otorgue el finiquito correspondiente y, en caso necesario, procederá a hacer
efectivas las Garantías.

22.4. Efectos de la rescisión. En caso de que PEP ejerza su derecho a rescindir
este Contrato de conformidad con la Cláusula 22.3, el Contratista deberá pagar a
PEP, los daños directos y Perjuicios que PEP compruebe como resultado del

A POR

Ea
= ds — _ Contrato No. 424103814
Area Contractual Soledad

incumplimiento que dé lugar a la rescisión, en el entendido de que dichos daños
podrán ser cobrados por PEP de las cantidades adeudadas al Contratista que
resulten del finiquito, de las Garantias de Cumplimiento, y sin perjuicio de cualquier
otro recurso legal que PEP pudiera tener conforme al Contrato o las Leyes
Aplicables. Al operar la rescisión, las Partes procederán al pago que les
corresponda, elaborando un finiquito y se procederá a la terminación del Contrato,
sin responsabilidad adicional alguna de PEP frente al Contratista. Como
consecuencia de la rescisión, operará en forma inmediata la reducción de área
considerada en la Cláusula 8.1(c), y PEP tomará control inmediatamente de las
instalaciones en el área.

22.5. Obligaciones subsistentes. En todo caso de terminación del Contrato por
cualquier razón, el Contratista deberá cumplir con todas las obligaciones
estipuladas en el Contrato que resulten aplicables, incluyendo las relacionadas con
el Abandono e indemnización y pagos por renuncia. El monto asociado a cualquier
incumplimiento será estimado y podrá ser cobrado mediante la Garantía de
Cumplimiento o la Garantía Corporativa.

22.6. Derecho de rescisión por parte del Contratista. El Contratista podrá solicitar
la rescisión del Contrato en caso de que PEP incumpla con sus obligaciones de (i)
pago al Contratista, (ii) poner el Área Contractual a disposición del Contratista, o
(iii) contar con los permisos, licencias o autorizaciones a su cargo. El Contratista
también podrá solicitar la rescisión del Contrato en caso de que el incumplimiento
de PEP no pueda ser subsanado. En cualquiera de los supuestos señalados, el
Contratista notificará a PEP para que subsane el incumplimiento de que se trate
dentro de los siguientes sesenta (60) días. Invariablemente, la rescisión por parte
del Contratista requerirá de declaración de autoridad competente.

22.7. Transición a PEP. En caso de la terminación del Contrato por cualquier razón,
el Contratista cesará todos los Servicios, excepto aquellos que sean necesarios
para el Abandono, para preservar y proteger las instalaciones relacionadas con los
Servicios ya en proceso o terminados, o para proteger los Materiales que se
encuentren dentro del Área Contractual o en tránsito hacia la misma. El Contratista
deberá entregar a PEP la totalidad del Área Contractual, así como todos los
Materiales utilizados en los Servicios. Las Partes llevarán a cabo la transición del
Área Contractual, del Contratista a PEP, la cual tendrá una duración de un (1) mes.
Durante la transición, las Partes llevarán a cabo las actividades que consideren
necesarias para que PEP asuma la responsabilidad de las actividades y tome
control de las instalaciones en el área. Las Partes levantarán un acta en la que se
señalen las incidencias relacionadas con la transición a PEP.

El Contratista será responsable ante PEP por las responsabilidades ambientales
existentes en el Área Contractual, según sean determinadas por las Partes
durante la transición a que se refiere esta cláusula y con base en un estudio
ambiental final. Con base en las conclusiones del estudio ambiental final, el

ASA

59 -
AAA Contrato No. 424103814

Área Contractual Soledad

Contratista tendrá las obligaciones a que se refieren las Cláusulas 14.2, 14.3 y
24.1. El estudio será realizado por un tercero especializado propuesto por el
Contratista y aprobado por PEP y su costo se considerará como Gasto Elegible.

El Contratista será responsable por las consecuencias que hubieren surgido por
sus operaciones en el Área Contractual, según sean determinadas con base en un
estudio final adicional al estudio ambiental final señalado en el párrafo anterior,
que se elabore durante la transición a que se refiere esta cláusula. El estudio
deberá ser realizado por un tercero especializado propuesto por el Contratista y
aprobado por PEP y su costo se considerará como Gasto Elegible.

22.8. Derecho de PEP de terminación anticipada. PEP podrá dar por terminado
anticipadamente el Contrato: (i) por Caso Fortuito o Fuerza Mayor, de conformidad

con la Cláusula 21.1; (ii) por no poder determinar la temporalidad de la suspensión,
de conformidad con la Cláusula 21.6; (iii) cuando existan causas que impidan la
ejecución del Contrato, de conformidad con la Cláusula 6.2; y (iv) cuando no
resulte rentable o conveniente de conformidad con el modelo económico, queda
entendido que el único caso en el que PEP podrá invocar la terminación anticipada
de acuerdo con este inciso será cuando, de conformidad con el Anexo 3, cuando el
producto de las variables de la ecuación del precio de los Servicios sea igual a
cero por doce meses consecutivos después de haber sido obtenida la primera
producción incremental.

Lo anterior, sin perjuicio de los casos previstos en las Cláusulas 6.7 y 7.2. Queda
entendido que el ejercicio de la terminación anticipada no dará al Contratista
derecho alguno.

22.9. Finiquito. Al terminar el Contrato por rescisión o por terminación anticipada, las
Partes deberán suscribir un finiquito en el cual se harán constar los ajustes,
revisiones, modificaciones y reconocimientos a que haya lugar, y los saldos a favor
y en contra, así como los acuerdos, ajustes o transacciones que se pacten para
finalizar las controversias que se hayan presentado durante la vigencia del mismo.
Dicho finiquito deberá formalizarse dentro de un plazo de un (1) año, mismo que
podrá ser prorrogado hasta por un periodo igual.

Para los efectos señalados en el párrafo anterior, el Contratista deberá, a solicitud
de PEP, ampliar la vigencia de las Garantías a fin de avalar las obligaciones que
deba cumplir con posterioridad a la terminación del Contrato.

En caso de que el Contratista no comparezca al finiquito, PEP procederá a
realizarlo de manera unilateral y, en su caso, consignará el pago ante la autoridad
jurisdiccional que corresponda.

Las Partes también suscribirán un finiquito, en los términos de esta Cláusula 22.9,
por terminación del Contrato, por el vencimiento natural de plazo o por la extinción
de los efectos en términos de las Cláusulas 3.3, 6.2, 6.7, 7.2, 7.8, 8.1 y 9.3,

|
o ¡TOMEN

pal
_ Contrato No. 424103814
Área Contractual Soledad

Cláusula 23
Cesión y cambio de control

23.1. Cesión. El Contratista y las Empresas Participantes no podrán ceder, gravar o
transferir, total o parcialmente, este Contrato o sus derechos u obligaciones
derivadas del mismo, incluyendo los derechos de cobro, sin el consentimiento
previo y por escrito de PEP, en el entendido de que PEP podrá negar su
consentimiento si el cesionario no cuenta con las capacidades técnicas o
financieras requeridas por PEP para el cumplimiento de sus obligaciones conforme
al Contrato, las cuales no podrán exceder las previstas en las Bases de Licitación.

PEP no podrá negar ni demorar injustificadamente: (i) la cesión de derechos de
cobro; (ii) la cesión entre Compañías Relacionadas, ni (iii) la cesión entre
Empresas Participantes.

PEP podrá ceder o en cualquier otra forma transferir, en todo o en parte, el
Contrato a cualquiera de sus Compañías Relacionadas.

Los actos a que se refiere esta cláusula no requerirán formalizarse mediante
convenio de acuerdo con lo estipulado en la Cláusula 27, salvo en el caso de que
se trate de una cesión o transferencia total del Contrato.

En cualquier caso, para surta efectos la cesión, las Garantías que hubiere
otorgado el Contratista deberán ser modificadas a efecto de que las obligaciones
del cesionario se encuentren debidamente garantizadas en términos del Contrato.

23.2. Separación. Ni la Compañía Líder ni cualquiera de las Empresas Participantes
podrá separarse de las operaciones conjuntas que lleven a cabo para la ejecución
de los Servicios conforme a este Contrato sin el consentimiento previo y por escrito
de PEP, el cual no podrá ser negado injustificadamente. Asimismo, ninguna de las
Empresas Participantes podrá reducir su porcentaje de participación en SPE,
según lo previsto en la Cláusula 4.1, sin el consentimiento previo y por escrito de
PEP, el cual no podrá ser negado injustificadamente.

En caso que una de las Empresas Participantes decida transferir su participación
total o parcialmente a un tercero, o a otra Empresa Participante, dicha transacción
deberá contar con el consentimiento previo y por escrito de PEP, en el entendido
que la Empresa Participante que transfiera su participación deberá cumplir todas
sus obligaciones pendientes de acuerdo con lo que acuerde el Grupo Directivo.

23.3. Cambio de control. El Contratista y las Empresas Participantes se asegurarán
de no sufrir, directa o indirectamente, un cambio de control durante la vigencia del
Contrato sin el consentimiento previo de PEP; queda entendido que aun cuando el
cambio de control no pudiera ser evitado por el Contratista o por las Empresas
Participantes, PEP podrá rescindir el Contrato conforme a la Cláusula 22.1(n), si
dicho cambio de control se da sin el consentimiento previo de PEP. Para efectos
de lo anterior, “control” del Contratista o de las Empresas Participantes significa el

ZO
A OS _ Contrato No. 424103814
Area Contractual Soledad

poder para dirigir o cambiar, directa o indirectamente, la gestión o políticas de
administración del Contratista o de las Empresas Participantes, bien sea mediante
la tenencia de acciones o de otros valores con derecho de voto o a través de
cualquier otro medio.

Sin perjuicio de lo estipulado en la Cláusula 4.3, los accionistas del Contratista o
de las Empresas Participantes podrán ceder o transferir acciones, partes sociales,
participaciones, intereses o similares que impliquen cambio de control a cualquier
Compañía Relacionada de cualquier Empresa Participante o a otra Empresa
Participante; en estos casos, PEP no podrá negar ni demorar injustificadamente la
autorización para llevar a cabo tal cesión o transferencia.

Lo previsto en esta Cláusula 23.3 será aplicable al Contratista y a las Empresas
Participantes con independencia de la forma en que estén organizadas, ya sea a
través de la constitución de Personas morales, de consorcios, contratos o
asociaciones sin personalidad jurídica propia.

Cláusula 24
Indemnización

24.1. Indemnización. El Contratista indemnizará a PEP y a sus Compañías
Relacionadas, así como a sus empleados, representantes, asesores, directores,
sucesores o cesionarios —y dicha obligación sobrevivirá la terminación del
Contrato por cualquier motivo por los plazos y términos previstos en el Contrato y
las Leyes Aplicables— en contra de cualquiera y toda acción, reclamo, juicio,
demanda, pérdida, costos, daños, Perjuicios, procedimientos, impuestos y gastos,
incluyendo honorarios comercialmente razonables y debidamente documentados
de abogados y costas de juicio, que surjan de o se relacionen con cualquiera de
los siguientes supuestos:

a) Cualquier daño o lesión —incluyendo muerte— causada por el Contratista,
sus Compañías Relacionadas o cualquiera de sus Subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores
o cesionarios) a cualquier Persona, incluyendo, sin limitación alguna, a PEP
y a Personas relacionadas con PEP, o a la propiedad de cualquiera de
dichas Personas, que surja como consecuencia de la ejecución de los
Servicios;

b) cualquier daño o lesión —incluyendo muerte— causada por el Contratista,
sus Compañías Relacionadas o cualquiera de sus Subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores
o cesionarios) que sufran los empleados, representantes, invitados o
permisionarios del Contratista, de sus Compañías Relacionadas o de
cualquier Subcontratista, o a la propiedad de dichas Personas, en el caso de
que PEP hubiere tenido que pagar indemnización por cualquier causa alguno

62 Ys
pa
pe uN NN _ Contrato No. 424103814
Área Contractual Soledad

c) cualquier daño o Perjuicio causado por el Contratista por alteración nociva a
los Hidrocarburos, o cualquier daño o lesión causado a los recursos
naturales y medio ambiente (incluyendo pero no limitado a, daño o
destrucción de los recursos marinos, vida silvestre, recursos madereros,
estuarios, arroyos, océanos, tierra o aire), o cualesquiera daños y Perjuicios,
derivados del manejo de sustancias, fluidos, combustibles, lubricantes que se
empleen para la ejecución de los Servicios o estén en posesión o bajo
control del Contratista;

d) cualquier daño o Perjuicio causado por el Contratista como consecuencia de
su actuar ilícito de conformidad con lo estipulado en la Cláusula 14.3;

e) cualquier daño o Perjuicio causado con motivo de alguna violación del
Contratista, sus Compañías Relacionadas o cualquier Subcontratista a
cualquier derecho de propiedad intelectual o a cualquier compromiso de
confidencialidad;

f) cualquier violación de cualquier Compañía Relacionada o las Empresas
Participantes a las renuncias previstas en las Cláusulas 25.5 y 25.6;

9) cualquier omisión por parte del Contratista, sus Compañías Relacionadas o
cualquier Subcontratista de cumplir con cualquiera de las Leyes Aplicables;

h) cualquier reclamo de cualquier empleado del Contratista, sus Compañías
Relacionadas o de cualquier Subcontratista con base en leyes en materia
laboral o de seguridad social, en el caso de que PEP hubiere tenido que
pagar indemnización en estas materias; y

1) cualquier reclamo, multa o cantidad exigida a PEP por cualquier autoridad, y
que derive del incumplimiento de las obligaciones del Contratista.

Queda expresamente convenido que en ningún caso, ninguna de las Partes será
responsable por daños y perjuicios indirectos, consecuenciales, lucro cesante o
pérdida de oportunidad de negocio.

24.2. Causas de ejecución. PEP tendrá el derecho de hacer efectivas las Garantías
Corporativas en caso de que se actualicen cualquiera de los supuestos señalados
en la Cláusula 24.1 y de conformidad con el modelo que contiene el Anexo 2,
quedando expresamente pactado que no existe prelación alguna para la ejecución
de las Garantias Corporativas frente a la Garantía de Cumplimiento.

Cláusula 25
Ley Aplicable y solución de controversias

25.1. Ley Aplicable. El Contrato se regirá e interpretará de acuerdo con las Leyes de
México. En todo momento durante la vigencia del Contrato, el Contratista dará

63 Y y ON
— ==] Ñ _ Contrato No. 424103814
Área Contractual Soledad

cumplimiento a lo establecido en las Leyes Aplicables en la conducción y ejecución
de los Servicios.

25.2. Consultas directas. Las Partes acuerdan, que en el evento de que surja
cualquier controversia, tratarán de resolverla a través de un mecanismo de
consultas directas, con el objeto de intentar un acuerdo negociado entre las Partes.
Esta etapa de consultas directas iniciará con una comunicación dirigida por
cualquiera de las Partes a la otra, en el entendido de que cualquiera de las Partes
podrá dar por terminada esta etapa en cualquier momento.

25.3. Experto Independiente. En caso de que las Partes o los miembros del Grupo
Directivo no lleguen a un acuerdo respecto de sus diferencias en materias
técnicas, de seguridad, salud y protección ambiental, operacionales o relacionadas
con cuestiones de contabilidad, impuestos y cálculo de pagos exigibles conforme al
Contrato, las Partes podrán acordar sujetarse a la decisión vinculante de un
experto independiente (el “Experto Independiente”). Todo lo relacionado con el
nombramiento del Experto Independiente (salvo que dentro de un plazo no mayor
a treinta (30) días después de acordar sujetarse a la decisión de un Experto
Independiente las Partes nombren de común acuerdo al Experto Independiente) y
los procedimientos serán administrados por el Centro Internacional de Peritaje de
conformidad con las Reglas de Peritaje de la Cámara de Comercio Internacional
(ICC). Cada Parte pagará sus propios costos en relación con este procedimiento y
los honorarios del Experto Independiente deberán ser cubiertos por PEP y el
Contratista en partes iguales. Dentro de los treinta (30) días siguientes a que se
haya designado al Experto Independiente, cada Parte proporcionará a éste la
información que posea en relación con el asunto en controversia. El Experto
Independiente podrá convenir una o más reuniones, con ambas Partes, para
establecer los puntos específicos en controversia y podrá requerir la información
complementaria que resulte necesaria. El Experto Independiente deberá emitir su
decisión vinculante dentro de los treinta (30) días siguientes a la conclusión del
procedimiento, el cual no podrá exceder de noventa (90) días desde su fecha de
inicio, a menos que las Partes acuerden lo contrario. En ningún caso, una
Compañía Relacionada de cualquiera de las Partes o un funcionario de las mismas
podrá ser Experto Independiente.

25.4. Arbitraje. Cualquier disputa o demanda que surja en relación con el Contrato
que no haya podido ser superada por ninguno de los otros mecanismos de
solución de controversias previstos en el Contrato (con excepción de decisiones
vinculantes del Experto Independiente a que se refiere la Cláusula 25.3) deberá ser
resuelta exclusiva y definitivamente mediante arbitraje de estricto derecho de
acuerdo con el Reglamento de Arbitraje de la Cámara de Comercio Internacional
vigente a la fecha de inicio del arbitraje, sin que sean aplicables las disposiciones
relativas al árbitro de emergencia. El derecho aplicable al fondo de la controversia
serán las leyes federales de México. El idioma del arbitraje será el español, salvo
las pruebas documentales que se presenten en idioma distinto cuya traducción

b IS

:
pa
€EEDÓPPPEOEOOEEOOOO EOI - Contrato No. 424103814

Área Contractual Soledad

será a cargo de la Parte que las presente. El tribunal arbitral se integrará por tres
miembros: uno nombrado por PEP, otro nombrado por el Contratista, y el tercero
—uien será el presidente— nombrado de conformidad con el Reglamento de la
Cámara de Comercio Internacional. El procedimiento arbitral tendrá como sede la
ciudad de México, Distrito Federal.

Las Partes acuerdan que cualquier información o documento generado con motivo
del arbitraje será tratado de forma confidencial en términos de lo estipulado en la
Cláusula 29.4 con excepción del laudo definitivo, una vez que cause estado y no
se encuentre sujeto a decisión de autoridad competente alguna o en impugnación.

25.5. Renuncia a Embargos Previos al Laudo. Por medio del presente Contrato, las
Partes —en nombre propio y de sus Compañías Relacionadas— renuncian a todos
y cualesquiera derechos que tengan o puedan tener de solicitar y obtener
Embargos Previos al Laudo. Se considerará que cualquier Parte que solicite un
Embargo Previo al Laudo ha incumplido este Contrato. En caso de un
incumplimiento a esta Cláusula 25.5, la Parte que no haya incumplido tendrá
derecho a que la Parte que haya incumplido le reembolse todos los costos y gastos
en que haya incurrido, incluyendo honorarios razonables de abogados, sin perjuicio
de cualesquiera otros recursos que la Parte que no haya incumplido tenga derecho
a ejercer.

25.6. Confidencialidad. Todas las negociaciones y arbitrajes relativos a una
controversia (incluyendo una transacción que ponga fin a la controversia),
documentos intercambiados o generados con motivo de la negociaciones o
arbitrajes) serán tratados de forma confidencial en términos de lo estipulado en la
Cláusula 29.4, con excepción de un laudo definitivo o de una decisión del Experto
que sea definitiva o vinculante, una vez que causen estados y no se encuentren
sujetos a decisión de autoridad competente.

25.7. Renuncia a vía diplomática. El Contratista y las Empresas Participantes
renuncian expresamente, en nombre propio y de todas sus Compañías
Relacionadas, a formular cualquier reclamo por la vía diplomática, bajo pena de
perder en favor del Estado mexicano, y sin que medie declaración judicial o arbitral
alguna, todos sus derechos conforme al Contrato.

25.8. Autonomía de las estipulaciones. La invalidez o ilicitud de una o más de las
estipulaciones del Contrato que sea declarada como tal por el tribunal arbitral, de
ninguna manera afectará la validez, legalidad y exigibilidad de las demás
estipulaciones del presente instrumento.

- y
AS A _ Contrato No. 424103814
Area Contractual Soledad

Cláusula 26
Gobernanza del Contrato

26.1. Esquema de gobernanza y supervisión de actividades. Sin perjuicio de la
obligación del Contratista de garantizar que todos los Servicios se realicen

conforme a lo previsto en el Contrato, los Servicios serán supervisados por el
Grupo Directivo. El Grupo Directivo deberá quedar instaurado dentro de los quince
(15) días siguientes a la Fecha Efectiva, por lo que las Partes deberán designar a
sus representantes durante ese plazo.

26.2. Miembros del Grupo Directivo. El Grupo Directivo estará integrado por dos (2)
miembros o suplentes designados por el Contratista, y por dos (2) miembros o
suplentes designados por PEP, en el entendido de que cualquiera de las Partes
podrá substituir a sus representantes mediante comunicación por escrito a la otra
con cuando menos treinta (30) días de anticipación. Las resoluciones del Grupo
Directivo se tomarán por unanimidad y serán de cumplimiento obligatorio para
ambas Partes. Al menos uno de los representantes del Contratista será su máximo
directivo para el Contrato o funcionario equivalente. Uno de los representantes de
PEP presidirá el Grupo Directivo y adoptará los procedimientos necesarios para la
adecuada conducción del Grupo Directivo.

Las resoluciones que adopte el Grupo Directivo respecto de cualquier tema no
deberán impedir o frustrar la posibilidad de que el Contratista cumpla con la
Obligación de Trabajo.

26.3. Facultades. El Grupo Directivo será el foro contractual para que las Partes
estudien y acuerden las decisiones que les correspondan en términos del Contrato,
sin perjuicio de las actividades exclusivas de PEP en términos de las Leyes
Aplicables. El Grupo Directivo tendrá las siguientes facultades para el gobierno del
Contrato:

a) promover el cumplimiento oportuno de la Obligación de Trabajo que
corresponda;

b) gestionar y dar seguimiento a los Servicios;
c) revisar y discutir entre sus miembros la información relativa a los Servicios;

d) acordar y revisar el Plan de Desarrollo, los Programas de Trabajo, y los
Presupuestos, cualquier modificación a ellos, así como su ejecución. Las
aprobaciones de PEP a que se refieren las Cláusulas 7.1, 7.2, 10.1, 10.4,
11.1 y 11.3 se podrán discutir por el Grupo Directivo;

e) revisar programas de unificación, instalaciones conjuntas, estrategia y
sistemas para protección ambiental, programas de desarrollo sustentable y
de formación de capital humano;

f) revisar y dar seguimiento a los programas de subcontratación del Contratista;

ONO

-
e Contrato No. 424103814
Área Contractual Soledad

9) resolver cualquier asunto o diferencia técnica o administrativa surgida entre
las Partes con motivo de los Servicios o del cumplimiento del Contrato,
incluyendo la revisión de las diferencias durante los periodos en los que el
Contrato prevé que las Partes realizarán un esfuerzo para resolver las
controversias sin la intervención de terceros;

h) aclarar y opinar sobre el alcance de la Experiencia y Prácticas Prudentes de
la Industria aplicadas a situaciones concretas, pudiendo, en su caso, recurrir
al apoyo de Expertos Independientes o de instituciones técnicas nacionales o
internacionales familiarizadas con dichas prácticas; y

i) las demás atribuciones que las Partes acuerden por escrito.

26.4. Reuniones. El Grupo Directivo se reunirá cada vez que lo solicite cualquiera de
sus miembros, pero cuando menos dos (2) veces al año. Se requerirá la asistencia
de por lo menos un miembro representante de PEP y uno del Contratista para que
se considere constituido el quórum. Cada una de las Partes se hará cargo de los
gastos que implique mantener a sus respectivos miembros en el Grupo Directivo.
Cualquier miembro del Grupo Directivo podrá solicitar la inclusión de cualquier
asunto en las reuniones.

26.5. Solicitud de reunión. El miembro del Grupo Directivo que desee solicitar
alguna reunión deberá enviar su solicitud por escrito al presidente del Grupo
Directivo con cuando menos quince (15) días de anticipación o, en casos urgentes,
tan pronto sea posible. Dicha solicitud deberá ir acompañada de: (i) una
sugerencia de la fecha, hora y lugar para llevar a cabo la reunión, (ii) una agenda
que indique los asuntos a ser considerados en la reunión, y (iii) la documentación
requerida para que el Grupo Directivo pueda tomar una decisión informada. Una
vez recibida la solicitud, el presidente del Grupo Directivo deberá programar una
reunión en una fecha que no exceda de treinta (30) días después de recibida la
solicitud, en el entendido de que en caso de que algún miembro del Grupo
Directivo comunique al presidente del Grupo Directivo que no podrá asistir a la
reunión convocada, el presidente del Grupo Directivo deberá reprogramar la
reunión a la siguiente fecha disponible mutuamente aceptable para los miembros
pero en ningún caso después de los diez (10) días siguientes a la fecha
originalmente programada. Las Partes podrán hacer uso de cualquier medio
disponible para llevar a cabo las reuniones, incluyendo videoconferencias y
conferencias telefónicas. Salvo acuerdo de PEP, todas las reuniones en persona
deberán llevarse a cabo en México. Si ambas Partes están de acuerdo, podrán
realizarse reuniones sin cumplir con los requisitos previstos en esta Cláusula 26.5.

26.6. Acta. Los miembros del Grupo Directivo levantarán un acta en la que reflejen
los acuerdos tomados durante cada reunión. Dicha acta será elaborada por la
Persona que el presidente del Grupo Directivo designe como secretario. Las Partes

deberán firmar el acta al finalizar la reunión.
67 WY Ys
¡E
A — — Contrato No. 424103814

Área Contractual Soledad

26.7. Grupos técnicos. El Grupo Directivo podrá establecer los grupos técnicos,
según se requieran, para la ejecución y seguimiento de cualquier asunto en
particular, en el entendido de que las Partes establecerán, cuando menos, un
grupo para la revisión del registro financiero, un grupo para la subcontratación
conforme al Contrato y un grupo para revisar las actividades que deba realizar el
personal de PEP conforme a la Cláusula 19.3. El Grupo Directivo designará el
número de representantes de cada una de las Partes que integrarán dichos grupos
técnicos, y la periodicidad de sus sesiones. Todos los grupos técnicos reportarán al
Grupo Directivo.

Cláusula 27
Modificaciones y renuncias

27.1. Modificaciones generales. Cualquier modificación a este Contrato deberá
hacerse mediante acuerdo por escrito de ambas Partes y surtirá efectos a partir de
la fecha indicada en el propio acuerdo. Toda renuncia a cualquier estipulación del
Contrato hecha por cualquiera de las Partes deberá contar con el acuerdo por
escrito de la otra Parte y surtirá efectos a partir de la fecha indicada en el propio
acuerdo.

La aprobación por parte de PEP a un Programa de Trabajo —o a su
modificación— no implica la aprobación de una modificación al Plan de Desarrollo
o al Presupuesto correspondientes. La aprobación por parte de PEP a un
Presupuesto —o a su modificación— no implica la aprobación de una modificación
al Plan de Desarrollo o al Programa de Trabajo correspondiente. La aprobación
por parte de PEP a un Plan de Desarrollo —o a su modificación—, no implica la
aprobación de una modificación al Programa de Trabajo o al Presupuesto
correspondientes. Las modificaciones a que se refiere este párrafo se realizarán
de conformidad con lo estipulado en el Contrato, y todas deberán ser
expresamente aprobadas por escrito para surtir efectos.

Las modificaciones para extender el plazo requerirán convenio modificatorio de
conformidad con las Leyes Aplicables.

Las modificaciones que se hagan al Contrato en términos de esta cláusula, no
implican novación de las obligaciones de las Partes.

27.2. Modificaciones por cambio de ley. En la medida en que sea permitido por las
Leyes Aplicables, las Partes acuerdan que este Contrato se modificará en caso de
que, derivado de los cambios o creación de Leyes Aplicables, se otorguen
condiciones o reglas más favorables con respecto al Contrato o permitan una
participación más amplia en las operaciones petroleras por parte del Contratista.
Estas modificaciones deberán ser acordadas por escrito entre las Partes y surtirán
efectos a partir de la fecha de tal acuerdo.

68 Y ON
¿qEÁOÁOh__A<A<A4A AA _ Contrato No. 424103814
Area Contractual Soledad

En caso de modificación o creación de Leyes Aplicables que afecten el balance
económico original de cualquiera de las Partes, el Contrato se modificará, en la
medida en que sea permitido por las Leyes Aplicables, para (i) buscar mejores
condiciones para ambas Partes, o (ii) restituir el balance económico original. Las
modificaciones serán por mutuo acuerdo y se harán por escrito.

Las modificaciones por cambio de ley en materia de Impuestos se regirán por lo
dispuesto en la Cláusula 30.

Cláusula 28
Relación de las Partes

Nada de lo aquí contenido está destinado a crear o se considerará o se interpretará que
crea alguna sociedad o asociación entre las Partes. Ninguna de las Partes tendrá la
autoridad o el derecho, ni se declarará con autoridad o derecho, para asumir, crear o
comprometer alguna obligación de cualquier clase, expresa o implícita, en representación
de o en nombre de alguna otra de las Partes. Ninguna estipulación en este Contrato
constituirá al Contratista o a sus empleados, Subcontratistas, agentes o representantes en
un representante de PEP. El Contratista será considerado en todo momento como un
contratista independiente y será responsable de sus propias acciones, las cuales estarán
sujetas, en todo momento, a lo previsto en el Contrato. Cada Parte será responsable de su
organización para cumplir con el objeto del Contrato y sus obligaciones. La participación
de representantes de las Partes en el Grupo Directivo no constituirá una organización;
asimismo, dicha participación no podrá ser interpretada como una restricción de una Parte
para con la otra en relación con su organización.

Cláusula 29
Información, propiedad intelectual y confidencialidad

29.1. Propiedad de información. Toda información tecnológica, planos, diseños,
dibujos, datos geológicos, geofísicos, geoquímicos, de ingeniería, registros de
medición, perforación, terminación, producción, operación, informes técnicos,
económicos y científicos, Documentos Técnicos y cualquier otra información similar
generada con motivo de la ejecución de los Servicios o relativa al Área Contractual
(la “Información del Contrato”), será propiedad de PEP. PEP también será
propietario de cualquier muestra geológica, mineral o de cualquier otra naturaleza
obtenida por el Contratista en los Servicios, las cuales deberán ser entregadas por
el Contratista a PEP inmediatamente después de que el Contratista haya concluido
los estudios y evaluaciones que haga al respecto. El original de la Información del
Contrato deberá ser entregado a PEP tan pronto como sea posible después de que
sea generado, en el entendido de que el Contratista podrá mantener copia
únicamente para efectos del cumplimiento de sus obligaciones conforme al
Contrato. El Contratista podrá usar la Información del Contrato sin costo alguno y

EAS
e € Contrato No. 424103814
Área Contractual Soledad

sin restricción, para el procesamiento, evaluación, análisis y cualquier otro
propósito relacionado exclusivamente con los Servicios, pero no para otro uso ni
para su venta; queda entendido que el Contratista deberá también entregar a PEP
cualquier reporte de los resultados de dicho procesamiento, evaluación o análisis.
Nada de lo previsto en el Contrato limitará el derecho de PEP de usar, vender o de
cualquier otra forma disponer de la Información del Contrato.

29.2. Propiedad intelectual.

El Contratista podrá emplear, en la ejecución de los Servicios, información,
procesos, software, tecnología y prácticas de su propiedad o propiedad de sus
Compañías Relacionadas que sean considerados derechos exclusivos en
términos de las Leyes Aplicables. Queda entendido que PEP no tendrá propiedad,
derecho, título ni interés alguno y mantendrá en forma confidencial tal información,
procesos, software, tecnologías y prácticas del Contratista que sean considerados
derechos exclusivos.

Todos los procesos, tecnología, prácticas y propiedad industrial que se desarrollen
en virtud de la ejecución del Contrato (la “Tecnología del Contrato”) serán
propiedad conjunta del Contratista y de PEP. Cada una de las Partes podrá usar,
ceder y licenciar dichos derechos de propiedad intelectual a sus Compañías
Relacionadas, sin necesidad de consentimiento de la otra Parte. Sin embargo, en
caso de que la Tecnología del Contrato sea comercializada por cualquiera de las
Partes, los frutos de tal comercialización serán compartidos a partes iguales entre
las Partes. Igualmente, en caso de que cualquiera de las Partes decida utilizar tal
propiedad industrial en conjunto con un tercero, se considerará que se está
comercializando y tendrá el tratamiento señalado en la oración anterior. En
cualquiera de estos casos, los términos contractuales de dicha comercialización
deberán ser acordados previamente por las Partes.

29.3. Confidencialidad del Contrato. El Contrato y sus modificaciones no serán
confidenciales, sin perjuicio de lo establecido en las Leyes Aplicables.

29.4. Confidencialidad. La Información del Contrato será tratada por el Contratista
de forma confidencial, por lo que su contenido total o parcial no será revelado en
forma alguna a terceros sin el previo consentimiento por escrito de PEP, en el
entendido que el Contratista podrá suministrar información a sus Compañías
Relacionadas, subsidiarias, auditores, asesores legales o a las instituciones
financieras involucradas en el Contrato en la medida que sea necesario, en el
entendido de que estas compañías, Personas o instituciones también deberán
mantener la confidencialidad de tal información. El Contratista tomará todas las
acciones necesarias o apropiadas para asegurar que sus trabajadores, agentes,
asesores, representantes, abogados, Compañías Relacionadas y Subcontratistas,
así como los trabajadores, agentes, representantes, asesores y abogados de los
Subcontratistas y de las Compañías Relacionadas, cumplan con la misma
obligación de confidencialidad prevista en el Contrato. Los informes, datos y

AOS
La — - - Contrato No. 424103814

Área Contractual Soledad

documentos que llegaren a poder del Contratista por razones del Contrato también
deberán ser tratados con el mismo carácter de confidencialidad. Las estipulaciones
de esta Cláusula 29.4 continuarán vigentes por diez (10) años después de la
terminación por cualquier motivo del Contrato, ya que constituyen obligaciones
continuas. El incumplimiento de esta cláusula dará origen a una indemnización por
parte del Contratista a favor de PEP por daños y Perjuicios de conformidad con la
Cláusula 24.

29.5. Excepción a la confidencialidad. No obstante lo previsto en la Cláusula 29.4,
la obligación de confidencialidad no será aplicable a: (i) la información de dominio
público que no haya sido hecha pública a través de un incumplimiento del
Contrato; (ii) la información que haya sido obtenida con anterioridad a su
divulgación sin violar alguna obligación de confidencialidad; (iii) la información
obtenida de terceros que tengan derecho a divulgarla sin violar una obligación de
confidencialidad; y (iv) la información que deba ser divulgada por disposición legal
o requerimiento de leyes o requerimiento de autoridades gubernamentales,
siempre que (a) el hecho de no divulgarla sujetaría a la Parte requerida a
sanciones civiles, penales o administrativas y (b) la Parte requerida notifique a la
Parte afectada con toda prontitud la solicitud de dicha divulgación. En el caso a
que se refiere el inciso (iv) anterior, la Parte afectada podrá solicitar a la Parte
requerida que impugne ante los tribunales competentes la orden de divulgación, en
cuyo caso la Parte afectada deberá cubrir cualquier costo generado por la
impugnación.

Cláusula 30
Impuestos

Cada una de las Partes deberá cumplir durante el plazo y ejecución de los Servicios con
los Impuestos que le correspondan, en el entendido de que PEP realizará las retenciones
que, en todo caso, esté obligado a realizar de conformidad con las Leyes Aplicables (en
ese caso, PEP no reembolsará al Contratista por las cantidades retenidas). En virtud de lo
anterior, el Contratista será responsable y pagará todos los Impuestos que graven al
Contratista o a sus directivos y empleados en relación con la celebración o cumplimiento
de este Contrato. Queda expresamente entendido que PEP será responsable del pago de
cualquier impuesto al valor agregado que aplique.

En caso de modificación o creación de Leyes Aplicables respecto a Impuestos aplicables
exclusivamente a prestadores de servicios de petróleo y gas, en la medida en que sea
permitido por las Leyes Aplicables, el Contrato podrá ser modificado, por mutuo acuerdo y
siempre que resulte conveniente para las Partes, en los términos de la Cláusula 27.2.

PA
"A ES
- a o _ Contrato No. 424103814
Área Contractual Soledad

Cláusula 31
Comunicaciones

Todas las notificaciones y demás comunicaciones hechas bajo este Contrato deberán ser
por escrito y serán efectivas desde la fecha en que el destinatario las reciba, ya sea en la
dirección o en los correos electrónicos siguientes:

A PEP:

Coordinación de Administración de Contratos Integrales del Activo de Producción
Aceite Terciario del Golfo, ubicado en Int. Campo PEMEX, Blvd. Lázaro Cárdenas,
Puerta 1, Col. Herradura, C.P. 93370, Poza Rica, Ver., Conmutador 782 82 61000,
Extensión 3 42 44, correo electrónico: mario.alfredo.marhx()pemex.com

A la Compañía Líder:

Boulevard Manuel Ávila Camacho, No.138-5, Colonia Lomas de Chapultepec,
C.P.11000, México, D.F., Teléfono (52)55 85254440, correo electrónico:
Mario.Barreiro(Mbakerhughes.com.com

ASPE:

Boulevard Manuel Ávila Camacho, No.138-5, Colonia Lomas de Chapultepec,
C.P.11000, México, D.F., Teléfono (52)55 85254440, correo electrónico:
Jaime.Guerrero(Obakerhughes.com.com

o en cualesquiera otras direcciones, según cada Parte comunique a la otra.

Considerando el tipo de información de que se trate, las Partes acordarán la forma en que
la misma deberá ser entregada.

Cláusula 32
Totalidad del Contrato

2
Este Contrato es una compilación completa y exclusiva de la totalidad de las L
estipulaciones que rigen el acuerdo entre las Partes con respecto al objeto del Contrato y
reemplaza y substituye cualquier convenio o entendimiento sobre dicho objeto. Ninguna
declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del Contrato tendrá validez en cuanto a la interpretación de

MECA OS
— —- Ha _ Contrato No. 424103814
Área Contractual Soledad

los términos del Contrato, con excepción de las respuestas formales y por escrito dadas
por PEP en las juntas de aclaraciones conforme a las Bases de Licitación, en el entendido
de que en caso de que exista un conflicto entre dos de dichas respuestas, la posterior en
tiempo prevalecerá y, en caso de que hubiera conflicto entre una respuesta y una
estipulación del Contrato, la estipulación del Contrato prevalecerá. Quedan incorporados,
formando parte indivisible e integrante del Contrato, los siguientes Anexos:

Anexo 1 Área Contractual e inventario de activos
Anexo 2 Garantía Corporativa

Anexo 3 Remuneración

Anexo 4 Procedimientos de Registro Financiero
Anexo 5 Programa Inicial y Obligación de Trabajo
Anexo 6 Puntos de Medición y nominación
Anexo 7 Informe de Evaluación

Anexo 8 Plan de Desarrollo

Anexo 9 Permisos

Anexo 10 Abandono

Anexo 11 Lineamientos para subcontratación
Anexo 12 Grado de integración nacional

Anexo 13 Desarrollo sustentable

Anexo 14 Programas de Trabajo

Cláusula 33

Idioma
El idioma del Contrato es el español. Todas las notificaciones, renuncias y otras

comunicaciones hechas por escrito o de otra forma entre las Partes en relación con este
Contrato deberán ser en español. La versión en español del Contrato prevalecerá sobre

cualquiera de sus traducciones, las cuales no tendrán validez legal.

Wy
LR +7
_ _ Contrato No. 424103814
Area Contractual Soledad

Cláusula 34

Compromiso contra la Corrupción

Las Partes manifiestan que durante las negociaciones y para la celebración del presente
Contrato se han conducido con apego a las reglas de conducta para combatir la extorsión
y el soborno publicadas por la Cámara de Comercio Internacional (las “Reglas”) y que se
comprometen a actuar conforme a las mismas durante la ejecución del Contrato hacia sus
contrapartes y hacia terceros. Las Partes aceptan expresamente que la violación a estas
declaraciones, a las Reglas o a las Leyes Aplicables en esta materia implica un
incumplimiento del Contrato.

Este Contrato se firma en dos (2) ejemplares, con el mismo significado y efecto, y cada
uno será considerado como un original.

México, Distrito Federal, a 20 de septiembre de 2013.

POR EL CONTRATISTA
OPERACIONES PETROLERAS
SOLEDAD, S. DE R.L. DE C.V.

EXPLORACIÓN Y

POR PEA

odolfo Guerrero López
Apoderado General

Legal, Gerente de
ros y Servicios

“EMPRESA PARTICIPANTE”
PETROLITE DE MÉXICO, S.A. DE C.V.

j Apod e

Ss un _ Contrato No. 424103814
Área Contractual Soledad

Sanción jurídica conforme a oficio No.
DJ/SJCPP/GJEP/SSJRNPR/5:£//2013

Lic. Vehustina Monterrubio Lara

ACTIVO DE PRODUCCION ACEITE
TERCIARIO DEL GOLFO

REVISION REVISION TECNICA

2d

lo Vera Aguilar Ing. Luis del Conde Orea Marín

cursos Materiales, R.N. E.D. de la Coordinación de

Administración de Contratos Integrales
APATG

e
Subgerente de

Las presentes firmas corresponden al Contrato para Producción de Hidrocarburos, en el Área Contractual
Soledad No. 424103814, celebrado el día 20 de septiembre de 2013, entre PEMEX Exploración y Producción y
OPERACIONES PETROLERAS SOLEDAD, S. DE R.L. DE C.V., el cual consta de 75 hojas más sus anexos
correspondientes.

We

75
